Fill in this information to identify your case:

 

United States Bankruptcy Court for the:
Western District of Texas

Chapter you are filing under:
Chapter 7
Q Chapter 11

19-70078'D fs?

Official Form 101 58293¢
Voluntary Petition for Individuals Fi ing-for-Bankruptcy 427

The bankruptcy forms use you and Debjor 7 to refer to a debtor filing alone, A married couple may file a bankruptcy case together—called a
foint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor f and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

Identify Yourself

Case number (ff known}:

1:8 Wd €- NAP E107
tT

 

C) Check if this is an
amended filing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
41. Your full name
Write the name that Is on your SHAWNA
government-issued picture .
identification (for example, First name First name
your driver’s license or LYNN
passport}. Middle name Middle name
Bring your picture SMITH
identification to your meeting © Last name Last name
with the trustee.
Suffix (Sr., Jr, i, tl) Suffix (Sr, Jr., 15, IE)
2. All other names you
have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names,
Last name Last nama
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Socia! Security wx -xx-_6 8 64 HOR Rm
number or federai OR OR
Individual Taxpayer
Identification number 9x = KL 9x - x =
(ITIN)

 

Official Form 1014

Voluntary Petition for Individuals Filing for Bankruptcy

page 1

 
 

pebtert SHAWNA LYNN SMITH

 

First Name Middle Name

Last Name

Case number (if town},

 

4. Any business names
and Employer
identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

EN”

About Debtor 1:

fal | have not used any business names or EINs.

About Debtor 2 (Spouse Only In a Joint Case):

(| have not used any business names or EINs.

 

Business name

Business name

 

Business name

Buslness name

 

on
nN rr

5. Where you live if Debtor 2 lives at a different address:
15 RABB COURT

 

Number Street

 

Number Street

 

 

 

ODESSA ™ 79762

City State ZIP Code City State ZIP Code
ECTOR

County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s maillng address Is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

Number Street

Number Street

 

 

 

P.O. Box P.O. Box
City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

wi Over the last 189 days before filing this petition,
| have lived in this district longer than in any
other district.

C1 | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

CI Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

L) | have another reason. Explain.
(See 28 U.S.C, § 1408.)

 

 

 

 

 

Official Form 104

Voluntary Petition for Individuals Filing for Bankruptcy page 2

 
Debtor 1

First Name:

SHAWNA LYNN SMITH

Midé@e Name

Case number of mown)
Last Name

ES Tell the Court About Your Bankruptcy Case

 

 

 

 

 

 

 

 

 

 

7. The chapter of the Check one. {For a brief description of each, see Notice Required by 17 U.S.C. § 342(b) for individuais Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
under (4 Chapter 7
L] Chapter 44
C) Chapter 12
(J) Chapter 13
8. How you will paythe fee ©] will pay the entire fee when I file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. if your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.
Q I need to pay the fee in instaliments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Instaliments (Official Form 103A).
() | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application fo Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.
9. Have you filed for W No
bankruptcy within the
last 8 years? (3 Yes. District When Case number
MM/ OD /YYYY
District When Case number
MM / DD /YYYY
District When Case number
MM/ BD /YYYY
10. Are any bankruptcy W No
cases pending or being
filed by a spouse who is L) Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District Whan Case number, if known
MM /DD/YYYY
14. Do you rent your Wino. Gotoline 12.
residence? LJ Yes. Has your landlord obtained an eviction judgment against you?
CI No. Goto line 12.
CE Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptey petition.
Official Form 1014 Voluntary Petition for Individuals Filing for Bankruptcy

page 3
Debtor 4 SHAWNA LYNN SMITH

Case number (# known),
First Name Middie Name Last Name

 

Ee Report About Any Businesses You Own as a Sole Proprietor

12, Are youa sole proprietor {@ No. Goto Part 4.
of any full- or part-time
business? lal Yes. Name and location of business

A sole proprietorship is a
business you operate as an -
individual, and is not a Name of business, if any
separate legal entity such as

a (corporation, partnership, or Number Street

 

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

() Health Care Business (as defined in 11 U.S.C. § 101(27A))
L] Single Asset Real Estate (as defined in 14 U.S.C. § 101(51B))
LJ Stockbroker (as defined in 11 U.S.C. § 161(53A))

(2 Commodity Broker (as defined In 11 U.S.C. § 101(6))

(2 None of the above

 

43. Are you filing under if you are filing under Chapter 11, the court must know whether you are a smail business debtor so that it
Chapter 11 of the can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most racent balance sheet, statement of operations, cash-flow statement, and federal income tax retum or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 11716(1)(B).

debtor?
For a definition of sma/f

business debtor, see LINe. lam filing under Chapter 17, but fam NOT a small business debtor according to the definition in
11 U.S.C. § 101(54D), the Bankruptcy Cade.

~ WINo. | am not filing under Chapter 11.

C) Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

part a | Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Bo youown orhave any no
property that poses or is

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed, why Is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 104 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Debtor 1
First Name

Part 5:

SHAWNA LYNN SMITH

Middle Nome

Last Name

Case number (mown)

Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

lf you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 104

About Debtor 1:

You must check one:

dl I received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

CL) | received a briefing from an approved credit

counseling agency within the 180 days before [
filed this bankruptcy petition, but I do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

LI) | certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach 2 separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted

only for cause and is limited to a maximum of 15
days.

(J 1am not required to receive a briefing about

credit counsellng because of:

(J Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C) Disability. My physical disability causes me
to be unable to participate ina
briefing in person, by phone, or
through the internet, even after |

reasonably tried ta do so.

©) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

L) treceived a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and / received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

LL) | certify that 1 asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case,

Your case may be dismissed if the court Is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted

only for cause and is limited to a maximum of 15
days.

2) | am not required to receive a briefing about
credit counseling because of:

Q Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Cl Disability. My physical disabillty causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so,

OC) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5
Bebtor 4 SHAWNA LYNN SMITH

 

First Name Middle Name

Answer These Questions for Reporting Purposes

16. What kind of debts do
you have?

Last Name

Case number (if known)

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

CY No. Go to line 16b.
W Yes. Goto line 17.

16b. Are your debts primarily business debts? Susiness debfs are debts that you Incurred to obtain
money for a business or investment or through the operation of the business or investment.

W No. Goto line 166.
QC) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

(A No. | am net filing under Chapter 7. Go to line 18.

W Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

excluded and Mi No
administrative expenses
are paid that funds will be OC Yes
available for distribution
to unsecured creditors?
18. How many creditorsdo (4 1-49 CJ 4,000-5,c00 C) 25,001-50,000
you estimate that you Qi 50-99 C1 5,001-10,000 C) 50,001-100,000
owe? 100-199 C2} 10,001-25,000 () More than 100,000
C) 200-999
19. How much do you 12 $0-$50,000 (J $1,000,001-$10 million [d $500,000,001-$1 billion

estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

Sign Below

For you

Official Form 104

CY $50,001-$100,000
C3 $100,001-$500,000
(3 $500,001-$1 million

fel $0-$50,000

\Z $50,001-$100,000
CI $100,001-$500,000
©) $500,001-$1 million

C) $10,000,c01-$50 million
Cl $50,000,001-$400 million
L) $100,000,004-$500 million

(I $4,000,001-$10 million

CF $10,000,001-$50 million
LJ $60,000,001-$100 million
LJ $100,000,001-$500 million

C) $1,000,000,001-$40 billion
C) $10,000,000,001-$50 billion
CL) More than $50 billion

LJ $500,000,001-$1 billion

(2 $1,000,000,001-$10 billion
(4) $10,000,000,001-$50 billion
lal More than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 17, United States Code. 1 understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attomey represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

1 understand making 4 false statement, concealing property, or obtaining money or property by fraud in connection
witha bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

  

.C. §§ 152, 1341, 1519, and 3571:

 

    

Sone? Xess x

Signature of D Debtor 1
Executed on 05/31/2019

Executed on

MM / DD IYYYY

Voluntary Petitlon for Individuals Filing for Bankruptcy

Signature of Debtor 2

MM/ BD fYYYY

page 6
Debtor 1 SHAWNA LYNN SMITH

Case number (i known)
First Name Middle Name Last Name

 

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no

If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not

For your attorney, if you are
represented by one

 

 

 

 

 

 

 

 

need to file this page. x
Date

Signature of Attomey for Debtor MM / DD /YYYY
Printed name

4
Firm name
Number Street
City State ZiP Code
Contact phone Email address
Bar number State

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
Detter? SHAWNA LYNN SMITH

Case number (f known),

 

First Name Middia Name

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
an attorney, you do not
need to file this page.

Official Form 104

Last Name

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may ba
dismissed because you did not file a required document, pay @ fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to fite with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

\
Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

L No

es
Did pay or agree tc pay someone who is not an attorney to help you fill out your bankruptcy forms?
No

0) Yes. Name of Person .
Attach Bankrupicy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing hera, | acknowledge that ] understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if] do not properly handle the case.

 

 

 

 

 

Signature of Debtor 4 Signature of Debtor 2
Date 05 D/ ZO} g Date
MMsDD / MM/ DD /YYY¥
Contact phone Contact phone
* S -
Cell phone 45L y / L AF b Cell phone
Email address Email address

 

 

Voluntary Petition fer individuals Filing for Bankruptcy page 8
EUR Ue eur omen Cha rell acme Tem mL! B

Debtor? SHAWNA LYNN SMITH

First Name Middie Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Nanie Last Name

 

United States Bankruptcy Court for the: Western District of Texas

Case number

 

LJ Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 125

In each category, separately list and describe items. List an asset only once. If an asset fits In more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. !f two married people are filing together, both are equally
responsibie for supplylng correct information, If more space Is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
T No. Go to Part 2.
Hl Yes. Where is the property?

What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

iw Single-family home the amount of any secured claims on Schedule D:
15 RABB COUR ; i
14 OURT © duplex or mutt-unit building Creditors Who Have Claims Secured by Property.

 

, Street address, if available, or other description

 

 

 

 

 

 

CI Condominium or cooperative Current value ofthe Current value of the
( Manufactured or mobile home entire property? portion you own?
(J Land $ 472,000.00 , 152,000.00
LJ Investment property

ODESSA TX 79762 (J Timeshare Describe the nature of your ownership

City State AP code Olon interest (such as fee simple, tenancy by

er the entlretles, or a life estate), if known.

Who has an interest in the property? Check one. FEE SIMPLE

ECTOR Debtor 4 only

County () Debtor 2 only

O debtor 4 and Debtor 2 only CO Check if this is community property
La) At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local

property identification number:

 

If you own or have more than one, list here:

What Is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
C) Single-family home the amount of any secured claims on Schedule D:

 

 

 

 

41.2, amit ytd Creditors Who Have Claims Secured by Property.
Saat address Wavalable, or ctherdescrpon ~ Sel Duplex or multi-unit building
CJ Condominium or cooperative Current value of the Current value of the
(J Manufactured or mabile home entire property? portion you own?
CV Land $ $
L] Investment property
Describe the nature of your ownership
Clty State ZIP Code 5 Timeshare interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one.
C) Debtor 1 only

 

 

County LJ Debtor 2 only
(] Debtor 1 and Debtor 2 only CJ check if this is community property
CE At least one of the debtors and another (see instructions)

Other information you wish to add about this Item, such as local
property Identification number:

 

Official Form 106A4/B Schedule A/B: Property page 1
bebtor1 SHAWNA LYNN SMITH

Case number titknown),

 

 

 

 

 

 

 

 

 

Ficst Name Middla Name Last Name
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
O) Single-fami the amount of any secured claims on Schedule D:
1.3, Single-family home Creditors Who Have Claims Secured hy Property.
Street address, if available, or other description | Duplex or multi-unit building
CG] Condominium or cooperative Current value of the Currant value of the
(J Manufactured or mabile home entire property? portion you own?
Q) Lana § §
C] investment property
Civ State ZIP Code OO Timeshare Describe the nature of your ownership
oO interest (such as fee simple, tenancy by
Other the entireties, or a life estate), If known.
Who has an Interest in the property? Check one.
5 1) Debter 7 only
ounty CJ Debtor 2 only
(J debtor 1 and Debtor 2 only Q Check if this Is community property
() At least one of the debtors and another (see Instructions)

Other Information you wish to add about this item, such as local
property identification number:

 

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $ 20,000.00
you have attached for Part 1. Write that mumber Here, 00... ccc ec eeseerenereeeeececeneserereeuesteneseeerasecascescassnsstesens > TT

 

 

 

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they ara registered or not? Include any vehicles
you own that someone else drives, If you lease a vehicle, also report iton Schedule G: Exeeutory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utllity vehicles, motorcycles

 

 

 

 

 

ad No
QC yes
3.4, Make: Who has an interest in the property? Check one. 9 not deduct secured claims or exemptions. Put
C1) Debtor 4 ont the amount of any secured claims on Schedule D:
Model: g y Creditors Who Have Claims Secured by Property.
Debtor 2 only
Year: L) Debtor 4 and Debtor 2 only ontive property? the alia value of ae
Approximate mileage: (J At least one of the debtors and another prop P ¥
Other information:
C) Check if this is community property (see § §
instructions)
!f you own or have more than one, describe here:
3.2. Make: Who has an interest in the property? Check one. Do not deduct secured claims or exemptions. Put
Model CB Debtor 4 0: nly the amount of any secured claims on Schedule D:
odel:

Creditors Who Have Claims Secured by Property.
CI Debtor 2 only

[3 Debtor 1 and Debtor 2 only Current value ofthe Current value of the
entire property? portion you own?

Year:

Approximate mileage: [2] At least one of the debtors and another

Other information:

 

C) check if this Is communlty property (see § $
instructions)

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 2
 

Who has an interest In the property? Check one.

Debtor1 SHAWNA LYNN SMITH
First Name Middle Name
3.3. Make:
Model: CF Debtor 1 onty
LL} Debtor 2 only
Year:

Approximate mileage:

Other information:

 

 

 

 

3.4, Make:
Madel:
Year:
Approximate mileage:

Other information:

 

 

 

 

©) Debtor 1 and Debtor 2 only
EJ At least one of the debtors and another

Ci check If this Is community property (see
instructions)

Who has an interest in the property? Check one.

C3 debtor 1 oniy

C3 debtor 2 only

(QQ Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

() check if this is community property (see
instructions)

Case number (it knews

Do not deduct secured claims or exernptions. Put
the amount of any secured claims on Schedule D:
Credifors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

. 4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples. Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

No
QO) Yes

441. Make:
Model:
Year:

Other information:

 

 

 

 

If you own or have more than one, list here:

4.2, Make:
Model:
Year:

Other information:

 

 

 

 

5, Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that MUMmDber FOr oon. scssssssscssescscssseessssnsssssesessassessasensssesersessesesssssesspsssesressasaresaenaesass

Official Farm 106A/B

Who has an Interest in the property? Check one.
CQ] Debtor 4 only

L} Debtor 2 only

CJ Debtor 4 and Debtor 2 only

CI At least one of the debtors and another

C1) Check if this is community property (see
instructions)

Who has an interest In the property? Check one.
LI Debtor 4 only

L} Debtor 2 only

C} Debtor 1 and Debtor 2 only

CT Atleast one of the debtors and another

CE Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Praperty.

Current value of the Current value of the
entire property? portion you own?

Oo not deduct secured claims or exemptions, Put
the amount of any secured claims on Schedule D:
Creditors Wha Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

 

5 0.00

 

 

 

page 3
Debtor! SHAWNA LYNN SMITH

First Name Middie Name Last Name

ea Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following Items?

Case number (if mown),

 

6. Household goods and furnishings
Exampies: Major appliances, furniture, linens, china, kitchenware

CL) No

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

 

Wd Yes. Describe.....,, |DISHES, APPLICANCES, LINENS, COUCH, ROCKER, CHINA CABINET, COFFEE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1000.00
TABLE, END TABLE, 2-LAMPS, 2-QUEEN SIZE BEDS, 2-DRESSERS, 3-BAR STOOLS: $
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
id No
OC) Yes, Deseribe..........| 42” TV, LAPTOP COMPUTER $ 200.00
8. Collectibles of value
Exampies: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
vt No
() Yes. Describe.......... BOX OF BASKETBALL CARDS $ 50.00
_ 9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, poo! tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
id No
OQ) Yes. Describe.......... ELLIPTICAL EXERCISE MACHINE § 50.00
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
WJ No
C) Yes. Describe..........| COLT .45 GLOCK $ 800.00
11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
EI No
Wd Yes. Describe.......... PERSONAL CLOTHING ITEMS FOR DEBTOR AND CHILD § 500.00
12, Jowelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
C) No 150.00
id Yes. Describe.......... WEDDING SET, 1 NECKLACE So
13.Non-farm animals
Examples: Dogs, cats, birds, horses
C) No
id Yes. Describe......... 25.00
seme". DOGS [FAMILY PETS-NOT FOR BREEDING] $__—___"“"=
i4.Any other personal and household items you did not already list, including any health aids you did not lst
LI No
id Yes. Give specific $ 150.00
information. ......css..0 2-BOOK SHELVES, CREDENZA, CHAIR I
45, Add the dolfar value of all of your entries from Part 3, including any entries for pages you have attached 5 2925.00
for Part 3. Write that mumbor Here oo. sccssssseeseccssesssccesseseacenvevenssovsreorsseseessanerersesessenererseesesssanersescasesssneressesssavecsasscecees SD
Official Form 1064/B Schedule A/B: Property page 4

 

 

 

 
Debtor? 4 SHAWNA LYNN SMITH

Case number «known,

 

 

 

 

 

 

 

 

 

 

 

Firat Name Middie Name Last Name
Describes Your Financial Assets
Do you own or have any legal or equitable Interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
or exernptions.
16,Gash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
14 No
Q YOG eccscsessscserssnsetenssesssstesssesecsetterseasesseesesteeseeuicsseessateasseessausuevecusnsarscuasasseesusausseucnesusayeapseussgeeceuraesseaneseurens CASH: oo cocccccccsccccesseeee $
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
C) No
TA Ves wccecscesessscee institution name:
17,1, Checking account: BANK OF AMERICA g 106.00
17.2, Checking account. $
17.3. Savings account: BANK OF AMERICA $ §00.00
17.4, Savings account: $
17.5. Certificates of deposit $
17.6. Other financial account: 5
17.7. Other financial account: $
17.8, Other financial account: $
17.9. Other financial account: $

 

* 18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

i No

TF YES weenie Institution or issuer name:

 

 

 

19. Non-publicly traded stock and Interests In Incorporated and unincorporated businesses, Including an interest In
an LLC, partnership, and foint venture

 

 

No Name of entity: % of ownership:
CI Yes. Give specific 0% %,
information about 0
HEM cease 0% %
0% %

 

Official Form 106A/B Schedule A/B: Property page 5
Debtor1 SHAWNA LYNN

SMITH

Case number titknown)

 

Firat Name Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory nates, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

UW no

L) Yes. Give specific _ Issuer name:
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

POM a ceccssssesseessee $
$.
$

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
CJ No
Yes. List each

account separately. Type of account: Institution name:

401(}) or simitar plan: HALLIBURTON $ 970.00
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account $
Additional account §
22, Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others
id No
DD Ves. ccscsecsessetscneen institution name or individual:
Electric: $
Gas: 5
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
i no
DD VCS cccecsccsetsecsectseee Issuer name and description:
$
3%.
3

 

Official Form 1064/8

Schedule AJB: Property

page 6
pebtor1 SHAWNA LYNN SMITH

Case number (i known),
First Name Middle Name Last Name

 

24. interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tultion program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
W No

DY V0S eens Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests In property (other than anything listed In [Ine 1}, and rights or powers
exercisable for your benefit

W no

LI] Yas. Give specific
information about them... $

 

 

 

 

26, Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

YW No

L) Yes. Give specific
information about them.... $

 

 

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

i No

Cl Yes. Give specific
information about them... $

 

 

 

 

Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions.

28, Tax refunds owed to you

 

No

1 Yes. Give specific information 2018 FEDERAL TAX RETURN [RECEIVED AND Federal: $ 3662.00
about them, including whether | SPENT] ,
you already filed the returns State:
and the tax years. cesses Local

 

 

 

29, Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

Wt No

 

 

 

 

 

() Yes. Give specific information..............
Alimony: $
Maintenance: $
Support: $
Divorce settlement: $
Property settlement: $

30, Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers" compensation,
Social Security benefits; unpaid loans you made to someone else
No
O) ves. Give specific information..............
$

 

 

 

Official Form 1064/8 Schedule A/B: Property page 7
SHAWNA

First Name

LYNN

Last Neme

Debtor 1 SMITH Case number (mown),

 

Middle Name

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

LJ No

id Yes. Name the insurance company
of each policy and list its value. ...

 

 

 

32. Any Interest in property that Is due you from someone who has died

property because someone has died.

id No

 

L} Yes. Give specific information..............

 

 

 

33. Clalms against third parties, whether or not you have filed a lawsuit or made 4 demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

id No

 

(] Yes. Describe each claim...

 

 

 

to set off claims

id No

 

CD Yes. Describe each claim...

 

 

 

35. Any financial assets you did not already list

id No

 

CI Yes. Give specific information............

 

 

Company name: Beneficiary: Surrender or refund value:
BLUE CROSS/BLUE SHIELD - HEAL 3 0.00
TRANSAMERICAN LIFE-POD POLIC g 0.00
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
$
5
. 34,Other contingent and unliquidated claims of every nature, Including counterclaims of the debtor and rights
3.
$
36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that mumbor Were oo... sce ccc scssccssscssessssvesssssscssessssussessusscuvesscevacaesansnssaressuanssusetsaserseusueneaesnresassssssstvessanverssnes > s_—«S, 238.00

 

 

 

 

a Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
i No. Go to Part 6.
C] Yes. Go te line 38.

38. Accounts recelvable or commissions you already earned

id No

Current value of the
portion you own?

Bo not deduct secured claims
or exernptions.

 

CO Yes. Desoribe...t

39. Office equipment, furnishings, and supplies

Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

J No

 

ED Yes. Describe.......

 

 

 

Official Form 1064/3 Schedule A/B: Property

page 8
Debtor:  oHAWNA LYNN SMITH

Case number (#krown)
First Nama Middle Name Last Name

 

40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

No

C] Yes. Describe.......

 

 

 

41. inventory
Gf No |
LI] Yes. Describe....... $

 

 

42. Interests in partnerships or Joint ventures

@ No

C) Yes. Describe....... Name of entity: % of ownership:

% $
%
%

A

43. Customer lists, mailing lists, or other compilations

lf No
C] Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

C] No
O) Yes. Deseribe........

 

 

 

 

44, Any business-related property you did not already list
i No

(J Yes. Give specific
information .........

 

 

 

 

 

Gf 7 fF Ff

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached § 0.00
for Part 5. Write that murmber HO@re oo eee eesssscssesseessssssseessessssesssssnsecnvasssnsenepassersasessueenssessessnssensessucsestesscenssessevesreuassactaereres SDP nas

 

 

 

bret as Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
if you own or have an Interest In farmland, list it In Part 4.

 

46.Do you own or have any legal or equitable interest In any farm- or commarcial fishing-related property?
ff No. Go to Part 7.
CL) Yes. Go to line 47.

Current vaiue of the
portion you own?

 

Do not deduct secured claims
or exemptions.
47. Farm animals
Examples: Livestock, poultry, farm-raised fish
lif No
i i (-
$

 

 

 

Official Form 106A/B Schedule A/B: Property page 9
Debtor? SHAWNA LYNN SMITH

Case number (tsnown)
First Name Middie Name Last Name

 

48, Crops-——elther growing or harvested
No
Ci Yes. Give specific

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

information, ............ §
49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
1 No
C18 oo cccsctcesssseseesnse
$
50.Farm and fishing supplies, chemicals, and feed
WJ No
TD VS ccccccccssctscssseseee
$
51. Any farm- and commercial fishing-related property you did not already list
No
L] Yes. Give specific
information. ............ $
52, Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 0.00
for Part 6. Write that number Here ..........-cescssssssseesssscssssvesseestsssesussersessssassessonscsssesessessessuestsssuscaseecessconecssessresnerecsessneuaneeecsecneasenserses DP
BEESAE vescrine All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
No
QQ Yes. Give specific |
information. serceeney
|
54, Add the dollar value of all of your entries from Part 7. Write that number Were oo. eceseccesssctensenserserteearcensasssens SP 0.00
List the Totals of Each Part of this Form
55, Part 1; Total real estate, HG 2 ....cccssssccsssesssssesssssarssssessecscasscsesscecessersunecsseecassenenesauenyeesseressecssnesssseequsrsceeasuanecenseceepeantersnaserenseanssssessss > s___ 20,000.00
56. Part 2: Total vehicles, line § $ 0.00
57. Part 3: Total personal and household items, line 15 $ 2925.00
. 58. Part 4: Total financial assets, line 36 $ 5,238.00
. 0.00
59. Part 5: Total business-related property, line 45 $
60, Part 6: Total farm- and flshing-related property, line 52 $ 0.00
61.Part 7: Total other property not listed, line 54 +s 0.00
62, Total personal property. Add lines 56 through 61. wwe $ 28,163.00 Copy personal property total > +*¢ 28,163.00
63. Total of all property on Schedule A/B. Add line 55 + line 62.....,.....ccessssssrense 28,163.00

 

 

 

Official Form 106A/B Schedule A/B: Property

page 10

 

 

 
Fill in this information to identify your case:

pebtor1 SHAWNA LYNN SMITH

First Name Middle Nace Last Name

Debtor 2
(Spouse, If filing) First Nama Middle Name Laet Name

 

United States Bankruptcy Court for the: Western District of Texas

 

 

Case number C) Check if this is an
(it known) amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule AB: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more

space is needed, fill out and attach to this page as many coples of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing sc is to state a
specific dollar amount as exempt. Alternatively, you may claim the full falr market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to recelve certaln benefits, and tax-exempt
retirement funds—may ba unlimited in dollar amount. However, if you claim an exemption of 106% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the praperty is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

(J You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b}(3)
@ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedufe A/B that you claim as exempt, fill in the information below.

Brief description of the property and lingon Current vaiue ofthe Amount ofthe exemption you claim Specific laws that allow exemption
Schedule A/B that Iists this property portion you own

Copy the value from Check only one box for each exemption.
Schedule A/B

Brief

 

 

 

 

 

 

description: SINGLE FAMILY HOME § 172,000.00 Qs 20,000.00 11 USC Sec 522(d)(1)
Line from 4 100% of fair market value, up to
Schedule AB: 4 any applicable statutary limit
Brief

description: $ Os

Line from 2 100% of fair market value, up to
Schedule A/B; any applicable statutory limit
Brief

description, . ——————_——_———_ 8 Os

Line from (3 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,3507
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

w No
C) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

a No
L) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2.
Debtor 1

SHAWNA

First Name

LYNN

Middis Name

ea Additional Page

Brief description of the property and line
on Schedule A/B that lists this property

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B;

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:
Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:
Line from

Schedule AB:

Brief
description:

Line from

Schedule A/B:

Official Form 106C

Last Name

SMITH

Current value of the
portion you own

Case number (if known),

Amount of the exemption you claim

Check only one box for each exemption

 

ld 400% of fair market vatue, up to
any applicable statutory limit

 

fu 100% of fair market value, up to

 

ff 100% of fair market value, up to

 

i 100% of fair market value, up to

 

ff 100% of fair market value, up to

 

 

ff 100% of fair market value, up to

 

(CI 100% of fair market vatue, up to

 

 

(@ 100% of fair market value, up to

 

 

(i 100% of fair market value, up to

 

 

(ef 100% of fair market value, up to

 

f/f 100% of fair market vatue, up ta

 

(ef 100% of fair market value, up to

Copy the value from
Schedule A/B

HOUSEHOLD GOODS $ 1000.00 [) $ 4000.00

6.

ELECTRONICS $ 200.00 Os 200,90
i any applicable statutory limit
COLLECTIBLES $ 50,00 Os 50.00

s any applicable statutory limit
SPORTS EQUIPMENT $ 50.00 Os 50.00

9

— any applicable statutory limit
FIREARMS $ 800.00 Os 800.00

10 any applicable statutory limit
CLOTHINGS $ 600.00 Os 500.00

A any applicable statutory limit
JEWELRY $ 150.00 Os 150.00

12

—__ any applicable statutory limit
ANIMALS $ 25.00 Os 25.00

13. any applicable statutory limit
OTHER IFEMS $ 150.00 Os 150.00

4 any applicable statutory limit
TAX REFUND g 3662.00 Os 3662.00

28.

—_— any applicable statutory limit
MONEY DEPOSITS 3 606.00 Os 606.00

17 any applicable statutory limit
401(K) $ 970.00 Os 970.00

2i

any applicable statutory limit

Schedule C: The Property You Claim as Exempt

Specific laws that allow exemption

11 USC Sec 522(d)(3)

 

11 USC Sec 522(d)(3)

 

11 USC Sec 522(d)(3)

 

411 USC Sec 522(d)(3)

 

11 USC Sec 522(d)(3)

 

11 USC See 522(d)(3)

 

11 USC See 522(d)(4)

 

11 USC Sec 522(d)(3)

 

11 USC Sec 522(d){3)

 

11 USC Sec 522(d)(3)

 

11 USC Sec 522(d)(3)

 

11 USC Sec 522(d)(5)

 

page 2_ of 2_
Fill in this information to identify your case:

cebtert SHAWNA LYNN SMITH

First Name Middle Nama Last Name

Bebtor 2

 

(Spouse, if filing) FirstName Middle Name Last Name

United States Bankruptey Court for the: Western District of Texas

Case nurnber

 

(IF known)

Official Form 106D

 

 

QU) Check if this is an

amended filing

Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

Information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
Cd No. Check this box and submit this form to the court with your other schedules. You have nothing alse to report on this form.

Q Yes. Fill in all of the Information below.

List All Secured Claims

12/15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Creditors Nama

C/O SEQUIUM ASSET SOLUTION
Number Street

14130 NORTHCHASE PKWY, STE.
MARIETTA GA 30067
City State ZIP Code

Who owes the debt? Check one.

bd Debtor 1 only

QC) Debtor 2 only

CJ) Debtor 1 and Debtor 2 only

(J Atleast one of the debtors and ancther
O

Check if this claim relates to a
community dabt

Date debt was Incurred UNKNOWN

Column A Columa B Column ¢
2. Llst all secured claims. If a creditor has more than one secured claim, list the creditor separately amountofclaim Value of collateral Unsecured
for gach claim. If more than one creditor has a particular claim, fist the other creditors in Part 2. Do not deduct the that supports thls portion
As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral. claim Hany
[ 2.4] PENNYMAC Describe the property that secures the claim: 3 152,000 $ 172,000 $ 9.00
PO BOX 514387 Legal: single family homestead located at
— Plantation Oaks Addition, Block 5, Lot 8, Ector
Number Street
“Gounty-Texa
As of the date you file, the claim is: Check all that apply.
Q Contingent
LOS ANGELES CA 90051 0 unliquidated
City State ZIP Code Q Disputed
Who owes the dabt? Check one. Nature of lien. Check all that apply.
OD Debtor 4 only 1 An agreement you made (such as mortgage or secured
O) debtor 2 only car loan)
(2) Debtor 1 and Debtor 2 only CD Statutory lien (such as tax lien, mechanic's lien)
C) At least one of the debtors and another CJ Judgment lien from a lawsuit
C) other (including a right to offset)
QO) Check if this claim relates to a
community debt
Date debt was incurred Last4 digits ofaccount number
2.2} CONN CREDIT CORPORATION Describe the property that secures the clalm: $ 3494.34 5 1500.00 ¢ 1994.34

 

 

washer, dryer & refrigerator

 

 

 

As of the date you file, the claim is: Chock all that apply.

QO Contingent

(2 Unliquidated

O Disputed

Nature of llen. Check all that apply.

Mf An agreement you made (such as mortgage or secured
car loan)

Q) Statutory lien (such as tax lien, mechanic's lien)

Q) Judgment lien from a lawsuit

CJ Other (including a right to offset)

Last 4 digits of account number___

 

 

 

Add the dollar value of your entries In Column A on this page. Write that number here: f 155,494.34

 

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property

page 10f3__

 
SHAWNA

First Name

Debtor 4
Mkigls Name

LYNN

SMITH

Last Name

Case number tit kaown),

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 106D

 

 

 

 

Additional Page ammount ¢ f clal Value of llateral Unseou ed
ount of claim alue of coltatera!
After listing any entries on this page, number them beginning with 2.3, followed Do not deduct ha that supports this portion me
by 2.4, and so forth. value of collateral. claim If any
Describe the property that secures the claim: $ $ $
Creditors Name
Number Street
As of the date you file, the clalm is: Check all that apply.
Q Contingent
City State ZIP Code (4 Unliquidated
© Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
OQ Debtor 1 only (2 An agreament you made (such as mortgage or secured
O) Debtor 2 only car loan}
O) Debtor 4 and Debtor 2 only LI Statutory lien (such as tax dien, mechanic's lien)
C) Atleast one of the debtors and another (1 Judgment lien from a tawsuit
CI Other (including a right to offset)
O) Check if this claim relates to a
community debt
Date debt was incurred Last4 digits ofaccountnumber
Describe the property that secures the clalm: $ $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check ali that apply.
QO Contingent
O unliquidated
City State ZIP Code O disputed
Who owes the debt? Check one. Nature of lien, Check all that apply.
U1 Debtor 1 only LI An agreement you made (such as mortgage or secured
C) Debtor 2 only car loan)
CL} Debtor 4 and Debtor 2 only CY Statutory lien (such as tax tien, mechanic's fen}
L) Atleast one of the debtors and another CO Judgment tien from a lawsuit
QO) Check if this claim relates to a C1 Other {Including a right to offset)
community debt
Date debt was incurred Last4 digits ofaccountnumber
| Describe the property that secures the claim: $ $ $
Creditors Nama
Number Street
As of the date you file, the claim is: Check alf that apply.
Contingent
City State ZIP Code OC) Untiquidated
O Disputed
Who owes the debt? Check one. Nature of llen. Check all that apply.
C¥ Debtor 4 only CJ An agreement you made (such as mortgage or secured
(2 Debtor 2 only car loan)
2 Debtor 1 and Debtor 2 only (2 Statutory lien (such as tax flen, mechanic's lien)
(2 Atleast one of the debtors and another 1 Judgment lien from a tawsuit
3 other (including a right to offset)
O) Check if this claim relates to a
community debt
Date debt was Incurred Last 4 digits of account number___ _
Add the dollar value of your entries in Column A on this page. Write that number here: f
If this is the last page of your form, add the dollar value totals from all pages.
_.... Write that numberhere, B

 

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

page2_of 3_

 
bettors SHAWNA LYNN

First Nama Middle Name Last Name

Ea List Others to Be Notified for a Dabt That You Already Listed

SMITH

 

Case number (i known)

Use this page only if you have others to be notified about your bankruptcy for a debt that you already IIsted In Part 1. For example, If a collection
agency is trylng to collect from you for a debt you owe to someone else, list the creditor In Part 4, and then list the collection agency here. Similarly, if
you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
be notified for any debts in Part 1, do not fill out or submit this page.

[| On which line in Part 1 did you enter the creditor?

 

Number Streat
City State ZIP Code

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits ofaccountnumber
Nursber Street
City State ZIP Coda

| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number _
Number Street
City State ZIP Code

L] On which line in Part 1 did you enter the creditor?
Name Last 4 diglts ofaccount number
Number Street
City State ZIP Code

[ On which fine in Part 1 did you enter the creditor?
Name Last4 digits of accountnumber
Number Street
City State ZIP Code

[| On which line in Part ¢ did you enter the creditor?
Name Last 4 digits ofaccountnumber
Number Street

Official Form 106D

Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

City

State

ZIP Code

Part 2 of Schedule D: Creditors Who Have Claims Secured by Property

Last 4 digits of account number ___

 

paged__ of 3__
Fill in this information to identify your case.

pebter1 SHAWNA LYNN

 

First Name Middle Name
Debtor 2

 

(Spouse, if filing) Ficst Name Middle Name
United States Bankruptcy Court forthe: Westem District of Texas

Case number
(if known)

 

 

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G}. Do not Include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries In the boxes on the left. Attach the Continuation Page to this page. On the top of

any additional pages, write your name and case number (If known).

List All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured clalms against you?

bd No. Go to Part 2.
OD) Yes.

LJ Check if this is an
amended filing

12/15

: 2 List all of your priority unsecured claims. |f a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For

: each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that clair here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two pricrity
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

Priority Nonpriority

 

 

 

 

 

 

 

 

Total claim
amount amount :
2.1
Last4 digits ofaccountnumber == == = S $ $
Priority Creditor’s Nama :
When was the debt incurred? :
Number Street
As of the date you file, the claim is: Check all that apply. i
Shy Stata ZIP Coda C1 Contingent
C) Unliquidated |
Who incurred the debt? Check one. 1 oisputes
C1 Debtor 1 onty :
CJ Debtor 2 only Type of PRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only CE Domestic support obligations :
At east one of the debtors and another (2 Taxes and certain other debts you owe the goverment :
C) Cheek if this claim is for a community debt OQ Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated ,
O) No O other. Specity
/ OC) Yes
[22 | Last 4 digits of accountnumber og $ 8
: Priority Greditor's Name
When was the debé incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
im Contingent
City State ZIP Code O unliquidated
Who Incurred the debt? Check one. C) Disputed

(2 Debtor 4 only

(J Debtor 2 only

( Debtor 4 and Debtor 2 only

Q) Atteast one of the debtors and another

( Check If this ciaim Is for a community debt

Is the claim subject to offset?
No
OQ ves

Official Form 106E/F

Type of PRIORITY unsecured claim:
L] Domestic support obligations
C) Taxes and certain other debts you owe the government

C) claims for death or personal injury while you were
intoxicated

C) other. Specify

 

Schedule E/F: Creditors Who Have Unsecured Clalms

pageiof_
Debtor? 9 SHAWNA LYNN SMITH

First Name Middle Name LastName

Your PRIORITY Unsecured Claims — Continuation Page

 

Case number (irknown),

| After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth. Total claim — Priority Nonpriority

amount amount

 

Last 4 digits ofaccountnumber $ § $
Priority Creditor's Name

When was the debt Incurred?

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
QO Contingent

Cily Stata AIP Code C) Untiquidated

O Disputed
Who incurred the debt? Check cne.

C) Debtor 1 only Type of PRIORITY unsecured claim:
LD pebtor 2 only

C) Debtor 1 and Debtor 2 only

C2) Atleast one of the debtors and another

C) Domestic support obligations
() Taxes and certain other debts you owe the government
{] claims for death or personal injury while you were

C) Check if this claim is for a community debt Intoxicated
CJ other. Specify

 

Is the clalm subject to offset?

CQ) No
Ql ves

 

Last 4 digits ofaccountnumber $ $ $
Paority Creditor’s Name

 

When was the debt incurred?

 

 

 

Number Street
As of the date you fils, the claim is: Check all that apply.
CJ Contingent

City State ZIP Gade (2 untiquidated

L] Disputed
Who Incurred the debt? Check one.

() Debtor 14 only Type of PRIORITY unsecured claim:
Ct Debter 2 only

Ci Debtor 1 and Debtor 2 only

C2 Atleast ong of the debtors and another

O domestic support obligations
) Taxes and certain other debts you owe the government
O} claims for death or personal injury while you were

Q Check if this claim is for a community debt intoxicated
CJ other. Specify

 

Is the claim subject to offset?

 

 

 

 

 

 

CJ No
C) ves
Last 4 digits ofaccountnumber ss «5 t—‘<«tiésS $ §,
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim Is: Check all that apply.
1 Contingent
Cy State ZIP Code O untiquidated

oO Disputed
Who Incurred the debt? Check one.
(3 Debtor 4 only Type of PRIORITY unsecured claim:
CI Debtor 2 only
(2 Debtor 1 and Debtor 2 only
O Atleast one of tha debtors and another

() Domestic support obligations
(1) Taxes and certain other debts you owe the govemment
(J Claims for death or personal injury while you were

 

CJ Check if this claim Is for a community debt intoxicated
(J other. Specify

 

1s the claim subject to offset?

C) No
— Ove

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of
Debtori1 SHAWNA LYNN SMITH

First Name Middle Name Last Name
List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpricrity unsecured claims against you?

Case number (irknown)

3 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

: 4 List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor has more than one

nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already

included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim :
ES] AMERICAN COLONIAL ADMINISTRATION, LLC Last 4 digits of accountnumber 4.2 9 3 9066.48.
Nonpriority Creditor’s Name 9017 rn en
10800 PECAN PARK BLVD, STE. 410 When was the debt incurred? S00 __
Number Street
AUSTIN TX 78750
City State ZIP Code As of the date you file, the clalm is: Check ail that apply.
| Contingent
Who incurred the debt? Check one. C1 unliquidated
1 Debtor 1 only oO Disputed
Q debter 2 only
C1) Debter 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
CD Atleast one of the debtors and another OC Student tcans
CI Check if this claim is fora community debt oO Obligations arising out of 2 separation agreement or divorce
that you did net report as priority claims
Is the claim subject to offset? C1] Debts ta pension of profit-sharing plans, and other similar debts
Wi no Wf other. Specify BAL ON ACCIDENT AFTER GAP
i] Yas :
E COMPLEX COMMUNITY FED CR UNION Last 4 digits ofaccountnumber 5 0 0 O 1875.87
Nonpriotity Creditors Name When was the debt Incurred? 2016 :
4900 E 52ND ST
Number Street
ODESSA TX 79762 As of the date you file, the claim is: Check all that apply.
City State ZIP Code QO Contingent
Who incurred the debt? Check one. O Unliquidated
i Debtor 1 oniy C2 Disputed
O) Debtor 2 only
O] Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Atleast one of the debtors and another Student loans
QO Obligations arising out of a separation agreement or divorce
I Chack If this claim ts for a community debt that you did not report as priority claims
Is the claim subject to offset? () Debts to pension or profit-sharing plans, and other similar debts
Yi No Ef other. specity CC & PERSONAL LOAN
3 ves
Iss | SYNCHRONY BANK Last 4 digits ofaccountnumber 0 5 7 2 8711.74.
Nonprlority Creditors Name Wh the debt | a 2017 ee
en was the debt incurre
P.O. BOX 960061
Number Street
ORLANDO FL 32896
ay Sate SB Gade As of the date you file, the claim is: Check all that apply.
Who incurred the debt? Check one. QO Contingent
C) Untiquidated
(2 Debtor 4 only .
O) Disputed
C Debtor 2 only
hd Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Atleast one of the debtors and another
(J Student loans
CO} Check if this claim is for a community debt (4 Obtigations arising out of a separation agreement or divorce
that you did not report as priority claims
fiset?
oh. clalm subject to offse CJ Debts to pension or profit-sharing plans, and other similar debts
QO Ves Gf other, Specity CC
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page ___

 

of
SHAWNA LYNN

Debtor 1

 

First Name Middig Name Last Name

Case number of imawn),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
44 Last 4 digits of br 2 2 6 9 :
UMC LUBBOCK C/O OF DATASEARCH ast 4 digits ofaccountnumber © ¢ OS sg 884.10:
Nonpriority Crediter’s Name . 2 016 i
P.O. BOX 461289 When was the debt incurred?
Number Street
SAN ANTONIO TX 78246 As of the date you file, the claim is: Check ail that apply.
City State ZIP Coda Q Contingent
C) Unliquidated
Who incurred the debt? Check one. oO Disputed
W Debtor 4 only
CJ Debtor 2 only Type of NCNPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only Student loans
At least one of the debtors and another C1 Obligations arising out of a separation agreement or divorce that
(1 Cheek if this claim Is fer a community debt you did not report as priority claims ;
C) Debts to pensian or profit-sharing plans, and other similar debts
Is the claim subject to offset? 4 other. Specity MEDICAL BILL
| No
C) Yes
5
MRS. BPO, LLC Last 4digits ofaccountnumber 6 5 7 4° $ 218.44
Nonprlority Creditors Name 2017 :
ti :
4930 OLNEY AVE When was the debt incurred?
Number Street ‘
CHERRY HILL Nu 08003 As of the date you file, the claim Is: Check all that apply.
City State ZIP Code C) Contingent
CQ Unliquidated :
Who incurred the debt? Check one. oO Disputed
hl Debtor 1 only
Cl} debter2 only Type of NONPRIORITY unsecured claim: :
4 Debtor 1 and Debtor 2 only ) Student loans
At least one of the debtors and another () Obligations arising out of a separation agreement or divorce that
did not report as priority claims :
Check if this claim is f you
C Chee § claim is for a community debt debts to pension or profit-sharing plans, and other similar debts i
Is the clalm subject to offset? wi Other. Specify cc i
| No
Qi yes
4.6 | ¢ 151.20.
VIVINT.SMART HOME Last 4 digits of account number se 4A 2 oO |
: Nonpriority Creditar's Namo . 2018
62992 COLLECTION DRIVE When was the debt incurred?
: Number Street .
CHICAGO IL 60693 As of the date you file, the claim is: Check all that apply.
oly State ZIP code QO) Contingent
C2) Unliquidated
: Who incurred the debt? Check one, O) Disputed

Wd Debtor 4 only

Cl Debtor 2 only

(J Debtor 1 and Debtor 2 only

(CI Atleast one of the debtors and another

(J Check if this claim Is for a community debt
Js the claim subject to offset?

7, No
OQ) ves

Officlal Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Clalms

Type of NONPRIORITY unsecured claim:

CJ student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO) bebts to pension or profit-sharing plans, and other similar debts

bA other, Specify UTILITIES

page of
SHAWNA LYNN

Debtor 1

SMITH

 

First Name: Midd's Name Last Name

Case number ¢rinawn)

Your NONPRIORITY Unsecured Ciaims — Continuation Page

 

 

 

 

 

#1 4-3 M1 pol EloMidland CreaitMayut
BO 0% L000

Warren , MI 4B040

City State ZIP Code

 

 

 

 

 

Who Incurred the debt? Check ons.

Debtor 1 only
() Debtor 2 only
(CQ) Debtor 4 and Debtor 2 only
O Atieast one of the debtors and another

O) Check if this claim is fora community debt
ls the claim subject to offset?

Ko
CO ves

. After listing any entries on this page, number them beginning with 4.4, followed MoM ae © 4.5, Qo Bg forth,

Total claim

CLO 26677

Last 4 digits of account number ©

When was the debt incurred? AOI fi

As of the date you file, the claim is: Check all that apply,

oO Contingent
() unliquidated
O) disputed

Type of NONPRIORITY unsecured claim:

C1 Student ioans

C] obligations arising out of a separation agreement or divorce that
you did not report as priority claims

val to pension or pron@nanng plans, and other similar debts
Other. Specify

 

 

 

 

Fee ferkeD CREP IT

 

 

 

Saint CLOUD | MN 26004,

aa the debt? Check one.
Debtor 1 only

(Q Debtor 2 only
C) Debtor 4 and Debtor 2 only
CQ) Atieast one of the debtors and another

O) Check ff this claim is for a community debt

mw subject to offset?
No

Ch Yes

Last 4 digits of account number 4B Ve 2 sO: Yt

When was the debt Incurred? A Ol /

As of the date you file, the claim Is: Check all that apply.

oO Contingent
OF unilquidated
OQ) disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

CQ) Obligations arising cut of a separation agreement or divorce that
you did not report as priority claims

CD Debts to pension or profit-sharing plans, and other similar debts
(other. Specify

 

tT oR Me

0 .Boy, 2724

Number Streat US TT 8 Hy
City . Teiate ZIP Gode

ea the debt? Check one.

Dabtor 1 only
CD Debter 2 only
(2 Debtor 1 and Debtor 2 only
©) At least one of the debtors and another

C) Check If this claim Is for a community debt

train subject to offset?
No

CQ) ves

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Clalms

Last 4 digits of account number a | © Ps
When was the debt incurred? A O } 6B

As of the date you file, the claim is: Check all that apply.

GOS

g Contingent
CY Uniiquidated
QO) disputed

Type of NONPRIORITY unsecured claim:

CQ) Student foans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

to pension RAE OTe debts
Other. Specify ]

page. of
SHAWNA

First Name

LYNN

Last Name

SMITH

Debtor 1
Middle Name

Case number (i known),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

: After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

5Q

 

 

PoeNoe FNANCIAL CERVICES

Nonpriarity Creditor's Nama

PO. Boy 01490
INDIANAPOLIS IN,

Stata

 

Hyd db

N
Ci ZIP Code
Who Incurred the debt? Check one.

QC) Debtor 1 only

() Debtor 2 only

(] Debtor + and Debtor 2 only

() At least one of the debtors and another

OC) Check If this claim is for a community debt

Is the claim subject to offset?

QO) No
Cl Yes

Total claim

Last 4 digits of account number Abl 4 5 YH , 1Z

When was the debt incurred? A O} eB

As of the date you file, the claim is: Check all that apply.

QO Contingent
Q Uniiquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

(1 student toans

(J Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Cl Debts to pension gr profit-sharing plans, ther similar ee)
 oner sean MEDICAL neon PNY ICM

 

 

Sunver Niemen Céeren=

Nonpriority Creditors Nama

060) &.Bieinges 2D

ae DESI TW 4IbA

Who incurred the debt? Check one.

ebtor 1 only
Debtor 2 only
C1 Debtor 1 and Debtor 2 only
C1 Atleast one of the debtors and another

C) Check if this clalm is for a community debt
Is the claim subject to offset?

OQ No
C) Yes

Last 4 digits of account number +6 BD
When was the debt incurred? AO } /

As of the date you file, the claim is: Check all that apply.

RS 56 [AB

QO Contingent
OQ) uUntiquideted
QO) disputed

Type of NONPRIORITY unsecured claim:

ED student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

1 Debts to pension or erree ph CY ed ‘imilar if
bf Other. Specifyz27 UL CO p =

 

ni neo Crkp DERVILE?
MAC N62

Num

\

City

 

SOA be

ZIP Code

cor Wes Mowe lA

Wane the debt? Check one.

Debtor 7 only
C Debtor 2 only
(2 Debtor 1 and Debtor 2 only
Q) Atleast one of the debtors and another

] Check if this claim Is for 2 community debt

mo subject to offset?
No

LJ Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of account number bo ¢ Le sSLBE AT

5 ae 4O 7000 Viera d qonen was the debt incurred? KO! i

As of the date you file, the claim is: Check all that apply.

Ql Contingent
Q) Uniiquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

CY Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

ee to pension or profit-sharing plans, and other similar debts
Other. Specify.

page of
Debtor 4

SHAWNA LYNN

SMITH

 

First Nane: Middle Name Last Name

Case number tf krown)

ES Your NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

6G

NEIGHOR? TYSICAN Crour

a. Creditors Name

O.or HUAD

Street

‘Proust OU

eae the debt? Check one.
Debtor 1 only

C) Debtor 2 only
C1 Debtor 1 and Debtor 2 only
C1 Atleast one of the debtors and another

at

 

MALO

ZIP Code

Ty

C1 Check if this claim Is for a community debt

ts the claim subject to offset?
No

CI yes

Total claim

Last 4 digits of account number gq 63. So $ 566 ob

When was the debt incurred? A Of 6

As of the date you file, the claim is: Check all that apply.

O Contingent
(2 unliquidated
Cy Disputed

Type of NONPRIORITY unsecured claim:

C) student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

O to pension or profit-sharing plgns, and other similar debts
Other. Specify ~~ UE {_

 

 

 

 

Qec AuesTieciA LLC,
PO. BOY F205"

Number Street

CmKOL STREAM [L ola

City State ZIP Code f

Who incurred the debt? Check one.

(2) Debter 4 only

O Debtor 2 only

CO) Debtor 1 and Debtor 2 only

C2 Atleast one of the debtors and another

QO) Check if this claim is for a community debt

f
Last 4 digits of account number oe b Y
When was the debt incurred? = ¢ ZO} /

As of the date you file, the claim is: Check all that apply.

sIT4. oi

Q Contingent
C1 Untiquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

(J Student loans

oO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q bts to pansion Wet OAL other similar debts

 

 

 

Official Form 106E/F

     
 

 

 

 

Is the claim subject to offset? Other. Specify
cd
we A 7} CREEN ¢ Gugid C,; [nD . Last 4 digits of account number Ub A LID:ZO
ion OV. [4) 7 When was the debt incurred? ZO| b
Number Steet

Lol ALY, } Ott Stata TAG 0 2

P Code
+ the debt? Check one,
Debtor 1 only

CI Debtor 2 only

CE pebtor 1 and Debtor 2 only

CD At least one of the debtors and another

&) Cheek if this clalm is for a community debt

Is the claim subject to offset?

No

) ves

Schedule E/F: Creditors Who Have Unsecured Claims

As of the date you file, the claim Is: Check alt that apply.

O) Contingent
QO Unliquidated
O olsputed

Type of NONPRIORITY unsecured claim:

C) Student loans

QO) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

ee to pension or profit-sharing plans, and other similar debts
Other. Specify

page__ of
Debtor ~~ SHAWNA LYNN SMITH

Case number (known)
First Name Middle Name Last Name

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

: After \Isting any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. ~ Total claim

5. Doesok Cn Doscory (Enea 4 digits of account number ZAC i v] 220.2
‘ oO: PO OY 4) 5h our When was the debt incurred? zx O ZOolT

ACOL SLCEAM L. wor": of the date you file, the claim Is: Check all that apply.

 

i

 

 

 

 

 

 

State 7 ZIP Coda C) Contingent
Q Unliquidated
Who Incurred the debt? Check one. Q bisputea
DK 1 only
J Debtor 2 only Type of NONPRIORITY unsecured claim:

CJ Debtor 4 and Debtor 2 only

C2 Stucent toans
C1 At least one of the debtors and another

QO Obligations arising out of a separation agreament or divorce that
Check if this claim is for a community debt you did not report as Pha. ih
C1 Devis to pension or Px o> (rc oPptier sos
wo subject to offset? Other. Specify
No

O ves

 

 

 

Ss

 

BA wae Kas Hea Mewr,, N C. Last 4 digits of account number b 7 go A Zeb.o}.
wu, oy of Bb When was the debt Incurred? HAI7
Ba AL ay A LEM 5 KA | AO KO As of the date you file, the claim is: Check all that apply,

 

Slate ZIP Code C) contingent
CY Untiquidated
eres the debt? Check one. C1) Disputed
Debtor 1 only

CJ Debtor 2 only Type of NONPRIORITY unsecured claim:
C3 Debtor 1 and Debtor 2 only

C) Student loans
(2 Atleast one of the debtors and another

Q Obligations arising out of a separation agreement or divorce that

Check if this claim is for 2 community debt you did not repart as priority claims
Q Debts to pensio! n plans, a and ojher similar di soa lth one
iy. claim subject to offset? & other Specify M hay Ne Ae “ele THe "\
No :
C} Yes

 

 

BB yc, enue Sc Rony Beek rateamnanne FLO) SAB

Nonprority Cred Name ©}
When was the debt Incurred?
Bg BIC Debt 0 bon 405004 LO\p
1 t
Lp LAK oO [- FL B2640 As of the date you file, the clalm Is: Check all that apply.
1
t

 

 

Gity QO) contingent
O) unliquidated
Who Sricurred the debt? Check one, C2 bisputed

Debtor 7 only
D Debtor 2 only Type of NONPRIORITY unsecured claim:
© Debtor 1 and Debtor 2 only

(1 Student loans
(2 At least one of the debtors and another

Q Obligations arising out of a separation agreement or divorce that

 

(] Check If this claim is fora community debt you did nat report as priory claims ws
Oop to pension or pr arifig plans, apd other similar debts
ts the’claim subject to offset? ther. Specify
No
CD Yes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of
SHAWNA

First Nama

LYNN

Last Name

Debtor 1 SMITH

Middle Name

Case number {i known),

ear 2 Your NONPRIORITY Unsecured Claims — Continuation Page

: After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

Cae rac Due , leerE Ou 0 econ 4 digits of account number Ly. ae

 

 

Bi

 

 

4 BOX IAAL

 

 

Nogroucy, WA dei

 

wn ere the debt? Check one.
Debtor 1 only

CI] Debtor 2 only
Cl) Debtor 1 and Debtor 2 only
C1 At least one of the debtors and another

Cd Check if this claim is for a community debt

1s the‘claim subject to offset?

No
Q ves

x Other. Specify.

Total claim

When was the debt incurred?

As of the date you file, the claim is: Chack all that apply.

CG Contingent
QO Unliquidated
Cy Disputed

Type of NONPRIORITY unsecured claim:

O} Student loans

Oo Obligations arising out of a separation agreement or divorce that i
you did not report as priority claims i

C1 Debts to pension or ees plans, and other similar debts
Le

 

 

bai aZon taerPoU0 Kecorery
Berra, rm HIS

Koutben Che GyusZt

Wn the debt? Check one.
Debtor 4 only

C) Debtor 2 only

CQ) Debtor 4 and Debtor 2 only

C1 Atleast one of the debtors and another

CJ) Check if this claim is for a community debt

ttre sam subject to offset?
oO

CO) Yes

Last 4 digits of account number of VE

When was the deht Incurred?

{3206

As of the date you file, the claim is: Check all that apply.

Q) Contingent
C) untiquidated
(CJ Disputed

Type of NONPRIORITY unsecured claim: i

CJ Student loans

Cl Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension o1 AVE peeeet@
Other. Specify. C. Yu

 

* sence One - +ht pee
EO. Bol 1AS4
B, “KA uso

Cace.

Clty State

Woo iGored the debt? Check one.
Debtor 7 only

O) debtor 2 only
CQ) Debtor 1 and Debtor 2 only
(CI Atleast ona of the debtors and another

C) Check if this claim is for a community debt

  

claim subject to offset?

No
Ql ves

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

[Sse

Last 4 digits of account number

 

When was the debt incurred?

As of the date you file, the clair is: Check all that apply.

QO Contingent
L} Unliquidated
OQ Disputed

Type of NONPRIORITY unsecured claim:

() Student foans
QO Obligations arising out of a separation agreement or divorce that

you did not report as priority claims
annie: or, As ee™ “Py
Other. Specity —~ A BN

page __of__
SHAWNA

First Name

LYNN

LastName

Debtor 4 SMITH

Middle Name

Gase number (it known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

. After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

Diora (" Keo Memt- WACHART as 4 digit of account number ©.) A?»

 

ba

 

 

 

 

Cave
FIO’

Raa “NORHADE
yr DMicoo, CA

City Siate

wep toured the debt? Check one.
Debtor 7 only

C) Debtor 2 only
(2 Debtor 1 and Debtor 2 only
(I Atleast one of the debtors and another

1 Check if this claim is for a community debt

Is the cfalm subject to offset?
No

C) Yes

Total clalm

LOT

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QO Contingent
QO unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

C} Student loans
Q Obligations arising out of a separation agreement or divorce that

youdid not report as priority claims
L) pébts to pension or pester fans, and other similar debts
Other. Specify a

VL

 

(3)

 

ier, Source Apvewaec

Cy 7

We pees the debt? Check one.
ebtor 1 only

Ci debtor 2 only
(1 Debtor 4 and Debtor 2 only
(2 Atieast one of the debtors and another

 

   

 

dA

Sia’ ZIP Code

(2 Check if this claim is for a community debt

en subject to offset?
0

C) Yes

Last 4 digits of account number Oa A.

When was the debt incurred? i

As of the date you file, the claim is: Check all that apply.

QO Contingent
O unliquidated
Q disputed

Type of NONPRIORITY unsecured claim:

CI Student loans

Ql Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO Debts to pension roftt-sharing plan / imiar, i
home Specily i

 

8 hoc coe L AGING
BOG Ox Dewe

 

 

“es Street 4 LAY eB AD
Cit State 2IP Cade
Who ingurfed the debt? Check one.

ebtor 1 only

C) Debtor 2 only

C1 Debtor 4 and Debtor 2 only

CJ Atleast one of the debtors and another

C) Check if this clatm [s for a community debt
Is th

No
LI Yes

aim subject to offset?

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of account number 7 £7.

When was the debt incurred?

‘ j
f
‘

As of the date you file, the claim Is: Check all that apply.

CL) Contingent
C2 unliquidated
oO Disputed

Type of NONPRIORITY unsecured claim:

student loans

Q Obligations arising out af a separation agreement or divorce that
you did not report as priority claims

Q = to pension or profit-sharing plans, and_othe iar d
Other. Spacify Le

‘s

page of
SHAWNA LYNN

Debtor 1

SMITH

 

First Name: Middle Name Last Name

Case number {i known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

: After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

BN WW DAN IC oF N. AMAA rant cre of account number (3 67 QD

EI

 

‘Dor “Kust_ Lang

 

 

Total claim

REY
When was the debt incurred? Alle

 

 

 

 

 

 

 

 

 

 

Num ost As of the date you file, the claim is: Check all that apply.
; : ata .
POERNG, TX 7600b
ane = ? ZIP Coda Contingent
CE unliquidated
nee cires the debt? Check one. 0 disputed
: Debtor 7 only
: C) Debtor 2 only Type of NONPRIORITY unsecured claim:
: 4 Debtor 1 and Debtor 2 only Student toans
: At least one of the debtors and another (2 obligations arising out of a separation agreement or divorce that
: OQ Check if this claim is for a community debt you did not report as priority claim
: Debts te nee fi ye e
: Is the etalm subject to offset? Other. See sr
No
: C) Yes
op] Last 4 digits of account number ___ eee $
Nonpriority Creditors Name
When was the debt incurred?
Numb Street
mraer ° As of the date you file, the claim is: Check all that apply.
City State ZIP Code Q Contingent
QO) unliquidated
Who incurred the debt? Check one. Q Disputed
CI Debtor 1 only
C1 Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only 2 Student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
CO) Check ff this claim is for a community debt you did not report as priority claims _
QJ vebts to pension or profit-sharing plans, and other similar debts :
Is the claim subject to offset? CQ other. Specity
C] No
C} Yes
Les| 5
: Last 4 digits of account number ee
Nonpriority Creditors Nama
Whon was the debt incurred?
Numb Street
smver . As of the date you file, the clalm is: Check all that apply.
City Stale ZIP Code C) Contingent

Who incurred the debt? Check one.

2 pebtor 1 only

OQ debtor 2 only

O) debtor 4 and Debtor 2 only

C) Atleast one of the debtors and another

CJ Check if this claim is for a community debt

Is the claim subject to offset?

Ll No
QO Yes

Official Form 106E/F

Schedule E/F: Greditors Who Have Unsecured Claims

QO) Unliquidated
Q) disputed

Type of NONPRIORITY unsecured claim:

() Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts
O) other. Specity

page of
Debtor? GAAWNA LYNN SMITH

Case number (known)
First Name Middle Nama Last Name

 

List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 4 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. if you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Mi 7 LA 1 Leen T Mont On whieh entry in Part 1 or Part 2 did you list the original creditor?

Name

K. © ' Poy. oS } Al q Line De (Check one}: O) Part1: Creditors with Priority Unsecured Claims

Number Street art 2: Creditors with-Nonpriority Unsecured Claims

|02 PR6ELES CA 4 009] Last 4 digits of account number POE.

MP ens Stale ZIP Code we tn rs ee
Amer CAL Copar j Ua INTERNAT on which entry In Part 1 or Part 2 did you list the original creditor?
Name

4 UAD “EET Hong Titi tine? or (Check one): O Part 1: Creditors with Priority Unsecured Claims
4

Number Street art 2; Creditors with Nonpriority Unsecured

Aaa HERO N i EELS Last 4 digits of account number 6442

City State ZiP Code

 

 

 

 

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Line of (Check one): LE Part 1: Creditors with Priority Unsecured Claims
Number Street LY Part 2: Creditors with Nonpriority Unsecured
Claims
Last4 digits ofaccountnumber—
cr desc oe en
On which entry in Part 4 or Part 2 did you list the original creditor?
Nama
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits ofaccountnumber_—
City State ZiP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Nama
Line of (Check one): LI Part 1: Creditors with Priority Unsecured Claims
Number Street C) Part 2: Creditors with Nonpriority Unsecured
Claims
Last4 digits ofaccountnumber_
City Stats ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street QO) Part 2: Creditors with Nonpriority Unsecured
Claims
Last4 digits ofaccountnumber
City State ZIP Gode
¥ On which entry in Part 1 or Part 2 did you list the original creditor?
ame
Line af (Check one): O Part 1: Creditors with Priority Unsecured Claims
Numbe
umuer Street O) Part 2: Creditors with Nonpriority Unsecured
Claims
Last4 digits ofaccountnumber

City State ZIP Coda

Official Form 106E/F Schedute E/F: Creditors Who Have Unsecured Claims page. of
bebtor1 SHAWNA LYNN SMITH

Ea Add the Amounts for Each Type of Unsecured Claim

 

First Name Middie Name Last Name

Case number (known)

6. Total the amounts of certain types of unsecured claims. This Information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

Total claims
from Part 4

Total clalms
from Part 2

Official Form 106E/F

6a. Domestic support obligations

6b. Taxes and certain other debts you owe the
government

6c. Claims for death or personal! injury while you were
Intoxicated

6d, Other. Add all other priority unsecured claims.
Write that amount here.

6e. Total. Add lines 6a through 6d.

6f. Student loans

6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims

Gh. Debts to pension or profit-sharing plans, and other
similar debts

6i. Other. Add all other nonpriority unsecured claims.
Write that amount here.

6]. Total. Add lines 6f through 6i.

8a.

6b.

6c.

6d.

Ge.

GF.

6h.

6i.

6}.

 

 

 

 

 

 

Total claim
$ 0.00
$ 0.00
$ 0.00
+5 0.00
$ 0.00
Total claim
$ 0.00
$ 0.00
5 0.00
+5 63,650.68
$ 63,650.68

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

page _ of
Fill in this information to identify your case:

Debtor 4 SHAWNA LYNN SMITH

 

First Name Middie Rame Last Name
Debtor 2

 

{Spouse If fing} First Name Middle Name Last Name

United States Bankruptcy Court for the: Western District of Texas

Case number
(lf known}

 

 

 

Official Form 106G

 

LI Check if this is an
amended filing

Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any

additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?

Gd No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
CI Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease Is for (for
example, rent, vehicle fease, cell phone). See the instructions for this form In the instruction booklet for more examples of executory contracts and

unexpired leases.

Person or company with whom you have the contract or lease

24,

 

Name

 

Number Street

 

City State ZIP Code

 

‘ Name

 

Number Street

 

Fc ce oe nt _ State ZIP Code,
2.3:

 

Neme

 

Number Street

 

State, ZIP Code

 

 

Name

 

Nuraber Street

 

i , State ZIP Code
25

 

Name

 

Number Street

 

City State ZIP Cade

Official Form 106G

State what the contract or Jease is for

Schedule G: Executory Contracts and Unexpired Leases page 1 oft
Fill in this information to identify your case:

Debtor1 SHAWNA LYNN SMITH

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Midde Name Last Name

 

United States Bankruptcy Court for the: Western District of Texas

Case number
{lf known}

 

 

Q) Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors 12115

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space Is needed, copy the Additional Page, fill It out,
and number the entries In the boxes on the left. Attach the Additional Page to this page. On the top of any Additlonal Pages, write your name and
case number (if known). Answer every question.

 

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as 2 codebtor,)
| ano
CL] Yes

2. Within the last § years, have you lived In a community property state or territory? (Community property states and territories include :
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.) i

[1 No. Go to tine 3. ,
© Yes. Dia your spouse, former spouse, or legal equivatent live with you at the time?
J No
@ Yes. in which community state or territory did you live? TEXAS . Fillin the name and current address of that person.

DAVID WAYNE SMITH

Name of your spouse, former spouse, or legal equivalent

824 EAST 11TH

 

Number Streat
ODESSA TEXAS 79762
City State ZIP Cade

 

3. In Column 1, list all of your codebtors, Do not include your spouse as a codebtor If your spouse Is filing with you. List the person
shown in line 2 again as a codebtor only if that parson Is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Check all schedules that apply:
3.1
1} Schedule D, line
Nama i
} Schedule E/F, line
Number Streat Q Schedule G, line
Me oe eee erties ewer IP Code
3.2
C) Schedute D, line
Name
QO Schedule E/F, tine
Number Streat C) Schedule G, line
eR ccsetans tute a nnteve neuen te tenia wetness we HAR a. _ ZIP Code
3.3
(J Schedule D, line
Name
C] Schedule E/F, tine
Number Street (2 Schedule G, line
A en. . ZiPCede

Official Form 106H Schedule H: Your Codebtors page 1of___
Debtor? SHAWNA LYNN

First Name Middle Nace Last Name

| | Additional Page to List More Codebtors

Column 1: Your codebtor

ES

SMITH

Case number (if known)

Golurnn 2: The creditor to whom you owe the debt

Check all schedules that apply:

 

C1 Schedule D, line
CF Schedule E/F, line

 

CJ} Schedule G, line

 

 

Name
Number Street
oe State ZIP Code
FJ
Name
Number Street

Schedule D, line
Schedule E/F, ling

oOo

 

Schedule G, line

 

. State

0 ECE a cee tneenmm iit ot ten ett en oe

 

Name

Schedule D, line
Schedule E/F, line

Ooo

 

Number Street

Schedule G fine

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

City State ZIP Code

awe QC) Schedule BD, ling

QC) Schedule E/F, line

: Number Street C) Schedule G, line

: 5 C) Schedule D, line

: ame ——

: OC) Schedule &/F, line

Sumber Sia Q) Schedule G, line

P=] | :

Name Q Schedule D, line

OQ) Schedule EFF, line

EEE O Schedule G, line

: Name O) Schedule D, line |

C) Schedule G/F, line

‘amber aia () Schedule G, line

at City __ State ZIP Code.

(4 Schedule D, line i

(J Schedule E/F, line

Nomber Sirest OQ Schedule G, line :
City Blale ZIP Code

 

Official Form 106H

Schedule H: Your Codebtors

page __ of
Fill in this information to identify your case:

SHAWNA LYNN SMITH

Debtor 1

 

First Name Middle Narie baat Name

Debtor 2

 

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Western District of Texas

Case number
(lf known)

 

 

Check if this is:
L) An amended filing

 

Official Form 1061

 

Schedule I: Your Income

CJ A supplement showing postpetition chapter 13
income as of the following date:

MM / DD? YYYY
12/15

 

Be as complete and accurate as possible. If two married paopte are filling together (Debtor 1 and Debtor 2), both are equally responsible for
supplying corract information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
if you are separated and your spouse Is not filing with you, do not include Information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known}. Answer every question.

Describe Employment

1. Fillin your employment

Bebtor 2 or non-filing spouse

 

Information. Debtor 1
If you have more than one fob,
attach a separate page with ral
information about additional Employment status Employed
employers. (J Not employed
include part-time, seasonal, or
self-employed work.
Occupation SCHEDULER

CJ Employed
CI Not employed

 

Occupation may include student
or homemaker, if it applies.

Employer's name

HALLIBURTON ENERGY SVC

 

Employers address

3000 N SAM HOUSTON PKWY E

 

 

 

 

Number Street Number Street
HOUSTON ™ 77032
City State ZIP Code City State ZIP Cade

How long employed there?

re Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Inciude your non-tfling

spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for ali employers for that person on the lines

below. If you need more space, attach a separate sheet to this form,

 

 

For Debtor 1 For Debtor 2 or
non-filing spouse
2, List monthly gross wages, salary, and commissions (before all payroll
deductions}. If not paid monthly, calculate what the monthly wage would be. 2. $ 3641.05 $
3, Estimate and [lst monthly overtime pay. 3. +§ + §
: 4, Calculate gross Income. Add line 2 + line 3. 4, $ 3641.05 $

 

 

 

 

 

Official Form 1061 Schedule |: Your Income

page 1
Debtor? SHAWNA LYNN SMITH

Case number (known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Nama Middia Name Last Nama
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy Vine 4 Were... .ccecssssscsesassssesesssusssscssssssosssesesssssssesavesaesseeasensssseesscaeesesses >4 $3641.05 $
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. 563.99 s
5b. Mandatory contributions for retirement plans Sb. $ $
5c. Voluntary contributions for retirement plans Bo | o$ 218.46 s
5d. Required repayments of retirement fund loans 5d. §$ $
Se, Insurance Se. §$ 162.20 $
5f. Domestic support obligations 5. $ $
5g. Union dues 5g. $ §
Sh, Other deductions. Specify: 5h. +$ + $
6. Add the payroll deductions. Add lines 5a+Sb+5c+S5d+S5et5f+6g+5h. 6 $ 944.65 $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7 6§ 2696.40 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,

profession, or farm

Attach a statement for each property and business showing gross

receipts, ordinary and necessary business expenses, and the total $ $

monthly net income. 8a.
8b. Interest and dividends 8b. $ $.
8c. Family support payments that you, a non-filing spouse, or a dependent

regularly receive

Include alimony, spousal support, child support, maintenance, divorce $ $

settlement, and property settlement. 8c.
6d. Unemployment compensation Bd. $ $
8e. Social Security 8e. § $
8f. Other government assistance that you regularly receive

Include cash assistance and the value {if known) of any non-cash assistance

that you receive, such as food stamps (benefits under the Supplemental

Nutrition Assistance Program) or housing subsidies.

Specify: a $
8g. Pension or retirement income 8. $ $
8h. Other monthly income. Specify: Bh. +$ +$

9. Add all other Income. Add lines 8a + 8b + 8c + 8d + Se + Bf +8g + Bh. 9.1 § 0.00
10. Calculate monthly income. Add line 7 + fine 9. § 2696.40] 4. $ =\s 2896.40
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10., °————___-

 

 

 

 

 

 

 

11. State ail other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed In Schedule J.

 

 

 

 

 

Spacify: 1. §
12. Add the amount In the last column of line 10 to the amount in line 11. The result is the combined monthly income. 2696.40
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12, sore
Combined

: monthly income
_ 13.Do you expect an increase or decrease within the year after you file this form?

wi No.

 

C) ves. Explain:

 

 

Official Form 1061 Schedule I: Your Income page 2

 
Halliburton Enrgy Sve Inc

- PAY STATEMENT -

Emp ID Employee Name EE Subgroup Period 8nd Date Check Date Current Rate TDS%: 6

00625896 Smith, Shawna Lynn Hourly-OT 1 09 04/28/19 05/03/19 20.60 ATS%: 0
Gross Pay Pre-Tax Ded Total Taxes After-Tax Net Pay Seq #
1,586.20 152,78 244.56 14.48 1,174.38 00049

TOTAL ¥TD EARNINGS TAXES

Description YTD Amount Description Amount ¥TD Amount

Total Gross 14,564.20 |IncTax-Federal 127.63 1,181.99

Adjusted gross 13,171.86 |TX EE Social Security Tax 94.77 970.83

wr rrr ete en en nn eee TX EE Medicare Tax 22.16 203.66

CURRENT PERIOD AMOUNTS
PAY PERIOD EARNINGS

Description Hrs/Days Amount YTD Amount
C Weekly Premium 10.30
C Holiday-Hourly 329.60
C Vacation-Hourly 16.00 329,60 1,503.80
C Regquiar Work 61.00 1,256.60 11,772.90
C MLOA 100% 947.60
NON CASH
Description Amount YTD Amount

C MLOA 100% Hours 46.00

PRE TAX DEDUCTIONS

Description Amount YTD Amount
C Medical Coverage 31.39 282,51
¢ Dental Coverage 13.85 424,65
C Vision Coverage 7.75 69.75
C Employee AdDED 4.62 41.58
C 401K Pre-tax 50+ 95.17 873.85

 

APTER TAX DEDUCTIONS

Description Amount YTD Amount
C EE Life Insurance 13.93 125,37
C Child Life Ins 0.55 4,95
PAYMENT DISTRIBUTION
Bank Name Account Number Amount
BANK OF AMERICA NA HEKEKEWEOEI I 1,174.38
W4 PROFILE FOR CALCULATED PERIOD

Authority Status Allowances Add'n WH Amt. Exempt
Federal Si o1 0.00 N

Halliburton Enrgy Svc Ine
3000 N Sam Houston Pkwy E HOUSTON TX 77032
Halliburton Enrgy Sve Inc

Emp ID Employee Name EE Subgroup Period End Date Check Pate Current Rate TDS%: 6

00625896 Smith, Shawna Lynn Hourly-oOT 1 o8 04/14/19 04/19/19 20.60 ATSt: O
Gross Pay Fre-Tax Ded Total Taxes After-Tax Net Pay Seq #
1,503.80 147.84 228.96 14.48 1,112.52 00048
TOTAL YTD EARNINGS TAXES

Description YTD Amount Description Amount ¥TD Amount

Total Gross 12,978.00 |IncTax-Federal 118.33 1,054.36

Adjusted gross 11,738.44 |TX EE Social Security Tax 89.66 776.06

Mr rr rr rn ne ne nnn ee ene een nee TX EE Medicare Tax 20.97 181.50

- PAY STATEMENT -

AFTER TAX DEDUCTIONS

CURRENT PERIOD AMOUNTS
PAY PERIOD EARNINGS
Description Hrs/Days Amount ¥TD Amount
C Weekly Premium 10.30
C Holiday-Hourly 329.60
C Vacation-Hourly 10.06 206.00 1,174.20
© Regular Work 63.00 1,297.89 20,516.30
C MLOA 100% 947.60
NON CASH
Besgoription Amount ¥ID Anount
¢ MLOA 100% Hours 46.00
PRE TAX DEDUCTIONS
Description Amourit YTD Amount
C Medical Coverage 31.39 251.12
C Dental Coverage 13.85 110.80
C Vision Coverage 7.75 62.00
¢ Employee AD&D 4.62 36.96
Cc 401K Pre-tax 50+ 90.23 778.68

 

Description Amount YTD Amount
C EE Life Insurance 13,93 111,44
¢ Child Life Ins 0.55 4.40
PAYMENT DISTRIBUTION
Bank Name Account Number Amount
BANK OF AMERICA NA kek AR EARHROST 1,112.52
W4 PROFILE FOR CALCULATED PERIOD
Authority Status Allowances Add'n WH Amt. Exempt
Federal Si o1 0,06 N

Halliburton Enrgy Sve Inc
3000 N Sam Houston Pkwy & HOUSTON TX 77032
Halliburton Enrgy Sve Inc - PAY STATEMENT -

Emp ID Employee Name EE Subgroup Period End Date Check Date Current Rate TDS%: 6
00625996 Smith, Shawna Lynn Hourly-OT 1 O7 03/31/19 04/05/19 20.60 ATS%: O
Gross Pay Pre-Tax Ded Total Taxes After-Tax Net Pay Seq #
1,545.00 150.31 236,77 14,48 1,143 ,44 00047
TOTAL YTD EARNINGS TAXES
Description YTD Amount Description . Amount ¥TD Amount
Total Gross 424,474.20 |IneTax-Federal 122,98 936.03
Adjusted gross 10,382.48 |TX EE Social Security Tax $2.22 686.46
Rs tr nn en en ee nee ee enn en en ene eee TX EE Medicare Tax 21.57 160,53
CURRENT PERIOD AMOUN TS Juccc cess c reece sce reece ee ee eee eee eee eee aes
PAY PERIOD EARNINGS AFTER TAX DEDUCTIONS
Deseription Hrs/Days Amount YTD Amount |Description Amount YTD Amount
C Weekly Premium 10.30 |C EE Life Insurance 13.93 97.51
C Holiday-Hourly 329.60 |C Child Life Ins 0.55 3.85
C Vacation-Hourly FEB .20 foe cece ee eee eee eens
C Regular Work 75.00 1,545.00 9,218,50 PAYMENT DISTRIBUTION
C MLOA 100% 947,60 jBank Name Account Number Amount
Se a ar ae eres BANK OF AMERICA NA RRAEEREEOSTY 1,143.44
NON CASH i ee ee ee ee eee ee eed eee ee thee eee
Description Amount YTD Amount W4 PROFILE FOR CALCULATED PERIOD
C MLOA 100% Hours 46.00 [Authority Status Allowances Add'n WH Amt, Exempt
cn eee eee ees Federal si ol 0.00 N
PRE TAX DEBUCTIONS [iva eee ee eee ett teeter eee eer ea tae’
Description Amount YTD Amount [Halliburton Enrgy Svc Ine
C Medical Coverage 31.39 219.73 |3000 N Sam Houston Pkwy E HOUSTON TX 77032
C Dental Coverage 13.85 96.95
C Vision Coverage 7.75 54.25
C Employee AD&D 4.62 32,34
¢ 401K Pre-tax 50+ 92.70 688.45

 
Halliburton Enrgy Sve Inc

- PAY STATEMENT -

Emp ID Employee Name EE Subgroup Period End Date Check Date Current Rate TDS: 6

00625996 Smith, Shawna Lynn Hourly-OT 1 06 O3/17/i9 03/22/19 20.60 ATS%: O
Gross Pay Pre-Tax Ded Total Taxes After-Tax Net Pay Seq #
1,761.30 163.29 277.71 14.48 1,305.82 00046

TOTAL YTD BARNINGS TAXES

Description YTD Amount Description Amount YTD Amount

Total Gross 9,929.20 |IneTax-Federal 347.38 813.05

Adjusted gross 8,987.79 |TX EE Social Security Tax 105.63 594.18

Re eo nn nn nnn nn en enn ee en ee eee oe eee TX EE Medicare Tax 24.70 138.96

CURRENT PERIOD AMOUNTS
PAY PERIOD EARNINGS

Description Hrs /Days Amount ¥TD Amount
C Weekly Premium 10.30
c Holiday-Hourly 329.60
C Vacation-Hourly 39.00 803.40 968.20
R Reqular Work 8.00 164.80

C Regular Work 38.50 793.10 7,673.50
C MLOA 100% 947.60

NCN CASE
Description Amount YTD Amount

C MLOA 100% Hours 46,00

PRE TAX DEDUCTIONS

Description Amount YTD Amount
C Medical Coverage 31.39 188,34
C Dental Coverage 13,85 83.10
C Vision Coverage 775 46.50
C Employee AD&D 4.62 27.72
R 401K Pre-tax 50+ 9.89

C 401K Pre-tax 50+ 95.79 595.75

 

AFTER TAX DEDUCTIONS

Description Amount YTD Amount
C EE Life Insurance 43.93 83.58
C Child Life Ins 0.55 3.30
PAYMENT DISTRIBUTION
Bank Name Account Number Amount
BANK OF AMERICA NA wake eae ee OST 1,305.82
W4 PROFILE FOR CALCULATED PERIOD

Authority Status Allowances Add'n WH Amt. Exempt
Federal si o1 0.00 N

Halliburton Enrgy Svc Inc
3000 N Sam Houston Pkwy E HOUSTON TX 77032
Halliburton Enrgy Svc Inc - PAY STATEMENT -

Emp ID Employee Name EE Subgroup Period End Date Check Date Current Rate TDS%: 6
00625896 Smith, Shawna Lynn Hourly-OT 1 05 03/03/19 03/08/19 20.60 ATS%t: 0
Gross Pay Pre-Tax Ded Total Taxes After-Tax Net Pay Seq #
1,503.80 147.84 228.96 14.48 1,112.52 g0044

TOTAL YTD EARNINGS TAXES
Deseription YTD Amount Description Amount ¥TD Amount
Total Gross 8,167.90 |IncTax-Federal 118.33 665.67
Adjusted gross 7,389.78 |TX ER Social Security Tax 89.66 488.55
Tt rt cree enn nn nen nn n-ne TX EE Medicare Tax 20.97 114.26

CURRENT PERTOD AM OTN TG  ——— Juuww cece cece eee eet ee ee be ee ee et nee +

PAY PERIOD EARNINGS AFTER TAX DEDUCTIONS
Description Hrs/Days Amount YTD Amount |Description Amount ¥TD Amount
C Weekly Premium 10.30 |[C EE Life Insurance 13,93 69.65
C Holiday-Hourly 329.60 |C Child Life Ins 0,55 2.75
C Vacation-Hourly 164.8 Joc ee ec ee eee eee ee ee eee ee eee ee et eee teens
C Regular Work 47,00 968.20 6,715.60 PAYMENT DISTRIBUTION
C MLOA 100% 26.006 535.60 947.60 |Bank Name Account Number Amount
eee eee eee tee BANK OF AMERICA NA RARE EAEIELI 1,112.52

NON CASH ig eee ee ee ee eee eee tee tbe e tenes noes

Description Amount YTD Amount W4 PROFILE FOR CALCULATED PERIOD
C MLOA 100% Hours 26.00 46.00 [Authority Status Allowances Add'n WH Amt, Exempt
Sa Federal Si o1 0,06 N

PRE TAX DEDUCTIONS = — ie cece eee eee ee dee eect tee rete neanate '
Description Amount ¥TD Amount [Halliburton Enrgy Sve Inc
C Medical Coverage 31.39 156.95 |3000 N Sam Houston Pkwy E HOUSTON TX 77032
C Dental Coverage 23.85 69.25
C Vision Coverage 7.75 38.75
C Employee AD&D 4.62 23.10
C 401K Pre-tax 50+ 90,23 490.07

 
Fill in this information to identify your case:

SHA\ N SMITH
Debtor 1 Firat 1AWNA aA NN Last Name Check if this is:

 

Debtor 2 :
(Spouse, If filing) First Name Middle Name Last Name Q An amended filing

(3 A supplement showing postpetition chapter 13
expenses as of the following date:

 

United States Bankruptcy Court for the: Westem District of Texas

Case number wm? DDI YYYY
{if known) MM / DD/ YYYY

 

 

 

Official Form 106J
Schedule J: Your Expenses 42415

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Describe Your Household

1. Is this a joint case?

 

No. Go to line 2.
L] Yes. Does Debtor 2 live Ina separate household?

C2) No
LJ Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

2. Do you have dependents? CO) No
Dependent's relationship to Dependent's Does dependent live
Do not list Debtor 1 and wy Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2, each dependent... essen O
Do not state the dependents’ : SON-SAMUEL 9YRS ve
names. Yes
LI No
CO) Yes
CL) No
CO ves
LD) No
OQ Yes
LJ No
C} ves
3. Do your expenses Include Ba No

expenses of people other than 2
__ yourself and your dependents? “f Yes

 

ro Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy fillng date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule J; Your Income (Official Form 1061.) Your expenses

4, The rental or home ownership expenses for your residence. include first mortgage payments and
any rent for the ground or lot. 4, $

1206.00

If not included in line 4:

4a. Real estate taxes 4a. $
4b. Property, homeowner's, or renter’s insurance 4b. §
4c, Home maintenance, repair, and upkeep expenses 4c, $
4d. Homeowner's association or condominium dues 44. §

Official Form 106J Schedule J: Your Expenses page 1
Debtor 4 SHAWNA LYNN SMITH

11.

12,

13.
14.

15.

16.

17.

18.

19.

20.

 

First Name Middle Name LastName

. Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a. Electricity, heat, natura! gas

6b. Water, sewer, garbage collaction

6c. Telephone, cell phone, Internet, satellite, and cable services
6d. Other. Specify:

 

. Food and housekeeping supplies

. Childcare and children’s education costs
. Clothing, laundry, and dry cleaning
10,

Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20,

15a. Life insurance
15b. Health insurance
1c. Vehicle insurance

16d. Other insurance. Specify:

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2
17c. Other. Specify:
i7d, Other. Specify:

 

 

Case number (i known},

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on fine 5, Schedule i, Your Income (Official Form 106)}.

Other payments you make to support others who do not live with you.
Specify:

Other real property expenses not included in lines 4 or 5 of this form or on Schedule i Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c, Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Official Form 106J Schedule J: Your Expenses

6a,
6b.
6c.
6d.

10.
11.

12.
43.
14.

15a.
15b.
15c,
16d.

16.

17a,
17b.
17¥c.

17d.

18.

19.

20a.
20b.
20c.
20d,
208.

 

 

Your expenses
$3
$ 200.00
$ 100.00
$ 196.00
$
$ 400.00
$
$ 100.00
$
5 200.00
$ 190.00
5 50.06
$
$
$
$
$
$
$
§
$
$
$
$
$
$
$ 30.00
$

page 2
Debtor 1 SHAWNA LYNN SMITH Case number (tknown},

 

 

 

 

 

 

First Nama Middle Name Last Name
21. Other. Specify: 21.0 +9
22, Calculate your monthly expenses.
22a. Add lines 4 through 21. 22a. | § 2672.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Offical Form 106J-2 2a. | og 0.00
22c¢, Add line 22a and 22b. The result is your monthly expenses. 220, | g§ 2672.00

 

23. Calculate your monthly net income.

 

2696.40
23a, Copy line 12 (your combined monthly income) from Schedule |. 23a, s___e
23b, Copy your monthly expenses from line 22c above. 2%. 8 2672.00
23c. Subtract your monthly expenses from your monthly income. 24.40
The result is your monthiy net income. 236, § - -

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

Ul Yes. © Explain here:

Official Form 106J Schedule J: Your Expenses page 3
Fillin this information to identify your case:

Debtor 4 SHAWNA LYNN SMTIH

Firat Name Middle Name Last Name

Debtor 2
(Spouse, iffillng) First Name Midde Name Last Name

 

United States Bankruptcy Court for the: Western District of Texas

Case number
{li known)

 

 

( Check if this is an

 

amended filing

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42115

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtalning money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or Imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1549, and 3571.

Did you pay or agree to pay someone who [s NOT an attorney to help you fill out bankruptcy forms?
if No

XC) Yes. Name of person, . Attach Bankruptcy Petition Preparers Notice, Declaration, and
Signature (Official Form 115).

Under penalty of perjury, | declare that | have read the summary and schedutes filed with this declaration and
that they are true and correct.

   
  

 
   

     
 

 

x x
( ~~ btor 4 Signature of Debtor 2
Date-05/31/2019 Date
MMi DD f YYYY MM! DD / YYYY

Official Form 106Dec Declaration About an Individual Debtor's Schedules
Fill in this information to identify your case:

Debtr1 SHAWNA LYNN SMITH

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: Westem District of Texas

Case number
(If known)

 

 

 

Official Form 107

CJ Check if this is an
amended filing

Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.

ea Give Details About Your Marital Status and Where You Lived Before

 

4. What is your current marital status?

Q) Married
wi Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

No

UJ Yes. List all of the places you lived in the last 3 years. Go not include where you live now.

Debtor 1: Dates Debtor1 Debtor 2:
Ilved there

1} Same as Debtor 1
15 RABB COURT

 

Dates Debtor 2
lived there

LJ Same as Debtor 1

From

 

 

To

 

 

 

 

State ZIP Code
CT] same as Debtor 1

From

 

 

Ta

 

 

 

Fram

Number Street Number Street
To

ODESSA TX 79762

City State ZIP Code City

() same as Debtor 4

From

Number Street Number Street
To

City State ZIP Code City

State ZIP Cade

3. Within the last 8 years, did you ever live with a spouse or legal equivatent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

No
wy Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H}.

Explain the Sources of Your Income

 

Official Form 107 Statement of Financtal Affairs for Individuals Filing for Bankruptcy page 1
Debtor? SHAWNA LYNN SMITH

Case number (it sown,
First Name Middle Name Last Name

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all fobs and all businesses, Including part-time activities,
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1,

QO) No
Wi Yes. Fill in the details.

: Debtor t -! Debtor 2
Sources of income Gross income Sources of Income Gross Income
Check ali that apply. (before deductions and Check all that apply. (before deductions and
exclusions) exclusions)
From January 1 of current year until Mi Wages, commissions, $ 14564.20 WW pages, commissions, $ 14,564
the date you filed for bankruptcy: ° Up — OnUSeS, TPS
Q Operating a business | Operating a business
For last calendar year: wi Wages, commissions, oO Wages, commissions,
. bonuses, tips $ 42,000.00 bonuses, tips $ 42,000
(January 1 to December 31,2018 «(2 operating business LL.) operating a business
For the calendar year before that: a pages. commissions. Q pases. commissions,
2017 onuses, tips $ 60,000.00 onuses, tips $ 60,000
(January 1 to December 31, ) LY operatinga business ~~ _ O operating a business TT

5. Did you recelve any other income during thls year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income fram each source separately. Do not include Income that you listed in line 4.

Gf No

Lf Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

 

, Debtor 4 : _ Debtor 2
Sources of Income Gross Income fram Sources of income Gross Income from
Describe below. each source Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions)
From January 1 of current year until. — — se : S 5
the date you filed for bankruptcy:
$
For last calendar year: $ §
(January 1 to December 312018 ) §
YYYY
$
For the calendar year before that:
(January 1 to December 312017 )
YYYY
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2
pebtort SHAWNA LYNN SMITH

First Name Middle Narne hast Name

Case number tfknown)

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2's debts primarily consumer debts?

Q) No. Neither Debtor 4 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101{8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825" or more?

L) No. Go to line 7.

CO) Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not Include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

wi Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

LD No. Go to line 7.

& Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and

alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

 

 

 

 

 

 

 

 

Dates of Total amount paid Amount you still owe
payment
PENNYMAC 05/2019 $ 3618.00 ¢ 152,000
Creditor’s Name
P.O. BOX 514387 04/2019
Number Street
03/2019
LOS ANGELES CA 90051
City State ZIP Coda
3 $
Creditors Name
Number Street
City Stata ZIP Cade
$ $
Creditors Name

 

 

 

Number Street

 

 

Gity State ZIP Gode

Was this payment for...

bd Morigage

Q) car

(J credit card

C2) Loan repayment

O Suppliers ar vendors
Q) otner

Q Mortgage

CD car

CF creit card

LY Loan repayment

I Suppllers or vendors
CI other

CO Martgage

C3 car

C2 credit card

C1 toan repayment

Q Suppllers or vendors
Q) other

 

Official Form 107

Statement of Financial Affairs for Individuals Fillng for Bankruptcy

page 3
Bebtor 1 SHAWNA

First Name

LYNN

Last Name

SMITH

Case number ¢rknown)

 

7. Within 4 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an Insider?
insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

Hi No

C) Yes, List ail payments to an insider.

 

Insider's Name

 

 

Number Street

 

 

City

State ZIP Code

 

Insider's Name

 

Number Street

 

 

City

State ZIP Code

Dates of Total amount Amount you still Reason for this payment
payment paid owe

$ $

§ $

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?

Include payments on debts guaranteed or cosigned by an insider.

Mi No

C) Yes. List all payments that benefited an insider.

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe _ Include creditor's name
Insider's Name § $
Number Street
City State = ZIP Code
$ $

 

Insider's Name

 

Number Street

 

 

City

Officlal Form 107

State ZIP Code

Statement of Financlal Affairs for Individuals Fillng for Bankruptcy

page 4
Debtor1 SHAWNA LYNN SMITH

Case number (known)
First Name Middle Name Last Name

 

Identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?

List all such matters, including personal injury cases, small claims actions, divorces, collection suits, patemity actions, support or custody modifications,
and contract disputes.

Mi No

2 Yes. Fill in the details.

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title Court Name a Pending
CF on appeal
Number Street U) concluded
Case number
City State = ZIP Cade
Case tille Court Name OQ) Pending
UO on appeal
Number Street O Conchided
Case number

 

City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

IC | No. Go to line 11.
U Yes. Fill in the information below.

Describe the property Date Value of the property

 

$
Crecitor’s Nama

 

Number Street Explain what happened
O Properly was repossessed.

[Property was foreclosed.
Q) Property was garnished.

 

 

 

 

 

 

 

City State ZIP Code QC) Property was attached, selzed, or levied.
Describe the property Date Value of the property
$
Creditor’s Name
Number Street _— ,
Explain what happened
aa Propeny was repossessed.
LI Property was foreclosed.
a San GE Gals C) Property was garnished.
U1 Property was attached, seized, or levied.

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page §
Debtor’ SHAWNA LYNN SMITH

Case number (if known),
First Name Middie Name Last Name

 

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

MW No

CY Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Craditor's Name -
Number Street $.
City State ZIP Coda Last 4 digits of account number: XXXX—

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appolnted receiver, a custodian, or another official?

Sf No
C Yes

List Certain Gifts and Contributions

 

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

Mi No

Q) Yes. Fill in the details for each gift,

 

 

 

 

 

Gits with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
: §
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person's relationship to you
Gifts with a total value of more than $600 Describe the glfts Dates you gave Value
per person a. . : the gitts
$
Person to Whom You Gave the Gift
$

 

 

Number Street

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Debtor1 SHAWNA LYNN SMITH

Case number {fknown],
First Name Middle Name Lasi Name

44. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

Mi No

L) Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charitles Describe what you contributed

 

 

 

 

Date you Value
that total more than $600 contributed
; - $
Charity’s Name
by
Number Street
City State ZIP Code

| Part 6: List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

I No

(4 Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss

Date of your Value of property
how the loss occurred ! t
Include the amount that insurance has paid. List pending insurance one ost
claims on fine 33 of Schedule A/8: Property.
$.

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?

Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your banknuptey.
No
C3 Yes. Fill in the details.

Description and value of any property transferred Date payment or Amount of payment

transfer was
Person Who Was Paid ce ae fete te ee case oe eee, =Mmade

 

 

Number Street

 

 

City State ZIP Code

 

Email ot website address

 

 

Person Who Made the Payment, if Not You

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 
Debtor1 SHAWNA LYNN SMITH

Case number {if known)

 

 

 

 

 

 

First Name Middla Nama Last Name
Description and value of any property transferred Date payment or Amount of
transfer was made payment
Person Who Was Pald
$
Number Street
$

 

 

City State = ZIP Code

 

Email or website addrass

 

Persen Who Made the Payment, if Not You

17. Within 4 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

i No

Q) Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date paymentor Amount of payment
transfer was
made
Person Wha Was Paid i
Number Street : as $
$
City State ZIP Coda

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred In the ordinary course of your business or financtal affairs?

Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

wu No
() Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to yau

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relaflonship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 
Debtor 1 SHAWNA LYNN SMITH

Case number (known
First Nama Middle Narne LastName

 

19, Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

Mi No

CJ Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

 

List Certain Financlal Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

Mi No

(2 Yes. Fill in the detalls.

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
Name of Financia Institution
XXXX- CF checking 5
Number Street C1] savings

O Money market

 

 

 

 

QO Brokerage
City State 2iP Coda oO Other
_- WOON fl checking $
Name of Financiaf institution err
Q Savings
Humber Street Cd Money market

QO Brokerage

 

UI other

 

city State IP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

| No
C] Yes. Fill in the details.

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you stilt
have it?
: C1 No
Name of Financial Institution Name L) Yes
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 
Debtor1 SHAWNA LYNN SMITH

First Name Middla Nama Last Nama

Case number {itknown)

 

22.Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
C) Yes. Fill in the details.

 

 

Who e!se has or had access to It? Describe the contents Do you still
have it?
QC) No
Name of Storage Faclllty Name : QO Yes
Number Street Number Street

 

City State ZIP Code

 

City State ZIP Code

Ew Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
a No
() Yes. Fill in the details.
Where is the property? Describe the property Value

 

Owner's Name $

 

Number Streat

 

Number Streat

 

 

 

City State ZIP Code

 

 

City State ZIP Code

Ea Give Details About Environmental Information

 

For the purpose of Part 10, the follawing definitions apply:

a Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxlc substances, wastes, or material Into the alr, land, soll, surface water, groundwater, or other medium,
Including statutes or regulations controlling the cleanup of these substances, wastes, or material.

« Site means any locatlon, facility, or property as deflned under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, Including disposal sites.

=) Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similiar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

Mi No

Qi Yes. Fill in the details.

 

 

Governmental unit _ Environmental law, if you know it Date of notice
Narie of site Governmental unit
Number Streat Number Street

City State ZIP Code

 

 

City State ZIP Code

Official Form 707 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10
peotor? SHAWNA LYNN SMITH

First Nama Middle Name Last Name

Case number (if knewn),

 

25.Have you notified any governmental unit of any release of hazardous material?

I No

Cl Yes. Fill in the details.

 

 

 

Governmental unit Environmental taw, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

City State ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

Mi No

(3 Yes. Fill in the details.

 

 

 

 

 

Court or agency Nature of the case Status of the
case
Case title
Court Name OQ Pending
oO On appeal
Number Street C2 conctuded
Case number City State ZIP Cade

Give Details About Your Business or Connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
CQ] Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
(] A member of a limited liabitity company (LEC) or limited liability partnership (LLP)
Q] Apartner in a partnership
Q An officer, director, or managing executive of a corporation

Cd An owner of at least 5% of the voting or equity securities of a corporation

Md No. None of the above applies. Go to Part 12.
1 Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Employer Identification number
_ Do not include Social Security number or ITIN.

 

Business Name

EIN: -

 

Number Street co ee ee cette cen ne cateteetine te ues ae
Name of accountant or bookkeeper Dates business existed

 

From To

 

City State ZIP Code oo oo. rn
Describe the nature of the business Employer Identification number
Bo not include Social Security number or JTIN.

 

Business Name

 

 

EIN;
Number Street - : : : no. -
Name of accountant or bookkeeper Dates business existed
From To

 

 

City State = ZIP Code

Official Form 107 Statement of Financlal Affairs for Individuals Filing for Bankruptcy page 11

 
Debtor1 SrlAWNA LYNN SMITH

Case number ¢f known)
First Name Middla Name Last Nama

 

Employer Identification number
Do not inctude Social Security number or ITIN.

Describe the nature of the business

 

Business Name

 

Number Street Name of accountant or bookkeeper Dates business existed

 

From To

 

City Site ZIP Gade

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
Institutions, creditors, or other parties.

C) No
CO) Yes. Fill in the details below.

Date issued

 

Name MM /OD / YYYY

 

Number Street

 

 

City State ZIP Code

i have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3574,

ine e

S ‘ Me
<<: of Debtor a +) Signature of Debtor 2

pate 05/31/2019 Date

 

 

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

wi No
1) Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
wi No

L] Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financlal Affairs for individuals Filing for Bankruptcy page 12
Fill in this information to identify your case:

Debtor 1 SHAWNA LYNN SMITH

First Neme Middle Name East Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Western District of Texas

Case number (Q Check if this is an
(if known} amended filing

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 os :zis

If you are an individual filing under chapter 7, you must fill out this form if:

@ creditors have clalms secured by your property, or

@ you have leased personal property and the lease has not expired. .

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause, You must also send coples to the creditors and lessors you fist on the form.

Wf two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that Is collateral What do you Intend to do with the property that Did you clalm the property
secures a debt? as exempt on Schedule C7?
Creditor's
ers DENNYMAC 5 Surrender the property. a No
: Retain the property and redeem it. Yes
Description of SINGLE FAMILY RESIDENCE wi Retain the ee and enter into a
ropert
pecuring debt: Reaffirmation Agreement.

(2 Retain the property and [explain]:

 

 

Creditors CONN CREDIT CORPORATIONL (2 Surrender the property. Gd No
(2 Retain the property and redeem it. O Yes

Description of WASHER, DRYER, REFRIGERATOR . .

property (2 Retain the property and enter into a

securing debt: Reaffirmation Agreement.

[) Retain the property and [explain]:

 

 

Creditor’s CJ Surrender the property. No
name:

C) Retain the property and redeem it. CO] Yes
oper of C] Retain the property and enter into a
securing debt: Reaffirmation Agreement.

C) Retain the property and [explain]:

 

 

Creditor's EC) Surrender the property. LI No
name CI Retain the property and redeem it, C) Yes
mene of 1) Retain the property and enter into a

securing debt: Reaffirmation Agreement.

C3 Retain the property and [explain}:

 

Official Form 108 Statement of Intention for individuals Filing Under Chapter 7 page 1
Debtor 4 SHAWNA LYNN SMITH

Case number (if known)
First Name Midde Name Last Name

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed In Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

Describe your unexpired personal property leases Will the lease be assumed?

Lessors name: CL] No
CL) yes

Description of leased

property:

Lessor's name: CQ) No
Oy

Description of leased *

property:

Lessor's name: CG No

Description of leased C] Yes

property:

Lessor’s name: ONo
Q Yes

Description of leased

property:

Lessors name: CE] No
C} Yes

Description of leased

property:

Lessor's name: QC No

L) Yes

Description of leased

property:

Lessor's name: OC No
Q) Yes

Description of leased
property:

 

er penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any

     

 

unexpired lease.
1 x
Signature of Debtor 2
ate Date
MMs Do 7 YvYY MM? DD? YYYY

Official Form 108 Statement of Intention for Indlviduals Filing Under Chapter 7 page 2
Le Check one box only as directed in this form and in

Form 122A-1Supp:
Debtor 1 SHAWNA LYNN

First Name Middls Name

MH 1. There is no presumption of abuse.

Debtor 2
(Spouse, if filing) FirstName Middta Name ( 2. The catculation to determine if a presumption of

was abuse applies will be made under Chapter 7
United States Bankruptcy Court for the: Wester District of Texas Means Test Calculation (Officiat Form 122A-2).

 

Case number L] 3. The Means Test does not apply now because of
(If known) qualified military service but it could apply later.

 

 

 

C} Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2} (Cfficlal Form 1224-1Supp) with this form.

 

Calculate Your Current Monthly Income

 

1. What is your marital and filing status? Check one only.
YW Not married. Fill out Column A, lines 2-11.
CL) Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

CJ Married and your spouse is NOT filing with you. You and your spouse are:
C) Living In the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

Q Living separately or are legally separated, Fill out Column A, Ilnes 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
Spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b}{7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, If you are fillng on September 15, the 6-month period would be March 1 through
August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. If you have nothing to report for any line, write $C in the space.

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions
(before all payroll deductions). $3641.05 $

3. Alimony and maintenance payments. Do not include payments from a spouse if
Column B is filled in. $_____. §

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column 8 is not

 

 

 

 

filled in. Do net include payments you Sisted on line 3. $e $
5. Net income from operating a business, profession, Debtor 4 Debtor 2

or farm

Gross receipts (before all deductions) $s &

Ordinary and necessary operating expenses -$ -§

Net monthly income from a business, profession, or farm ¢ $ yoPy $ $
6, Net Income from rental and other rea! property Debtor 1 Debtor 2

Gross receipts (before all deductions) $ $

Ordinary and necessary operating expenses -$ -$

Net monthly Income from rental or other real property § § rep $ $
7. Interest, dividends, and royalties $ $

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1

 
Debtor 1 SHAWNA LYNN SMITH Case number {it known)

FirstName Middle Name Last Name

Column A Column 8
Debtor 1 Debtor 2 or
non-filing spouse

8. Unemployment compensation $ $

 

Do nat enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, fist It herez eee

For you... saseaesaseunecsauavecauesecraesarsarsesssavesnasuavenessassatsuerenes $
FOP YOU SPOUSC..........eccesscssessesscsessossnssecscesestenscneesiestarorese $

   

 

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ 4

10. Income from ail other sources not listed above. Specify the source and amount.
Do nat include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. If necessary, list other sources on a separate page and put the total below.

 

 

 

 

 

 

$
$
Total amounts from separate pages, if any. +¢ +$
71. Calculate your total current monthly Income. Add lines 2 through 10 for each + -
column. Then add the total for Column A to the total for Column B. ¢ 3641.05 $ “}¢ 3641.05

 

 

 

 

 

 

 

 

Total currant
monthly Income

Determine Whether the Means Test Applies to You

 

12, Calculate your current monthly income for the year. Follow these steps:

12a, Copy your total current monthly income from line 14 o.oo. eessscsseesssvsessasvessesscusersceveesenvaveessceseersseveeessess Copy line 11 here=> $ 3641.05

Multiply by 12 (the number of months in a year). x 12
42b. The result is your annual income for this part of the form. 12b. | $_ 43,692.60 |

13. Calculate the median family income that applies to you. Follow these steps:

Fill in the state in which you live, | TEXAS

 

Fil! in the number of people in your household. 2

 

 

 

 

Fill in the median family income for your state and size Of MOUS@HON, .............cseyscescsssesseesssssssesseessavennscenssesvneneursntenensuensvscunstaneece 13. $ 65,429.13

To find a list of applicable median Income amounts, go ontine using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk's office,

 

 

 

14. How do the lines compare?

44a.) Line 12b is less than or equal to line 13. On the top of page 71, check box 1, There is na presumption of abuse.
Go to Part 3.

14b. (J Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 1224-2,
Go to Part 3 and fill out Form 1224-2,

 

x

 

Signature of Debtor 2

Date

 

MM/ DO fYYYY

If you checked line 14a, do NOT fill out or file Form 122A—2.
If you checked line 14h, fill out Form 1224-2 and file it with this form.

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2
Fill in this information to identify your case: Eat aA Cae TLE a Pe BT

iiceseee Le a oo

 

Debtor 4 SHAWNA LYNN SMITH

According to the calculations required by
Firet Name Middic Name Last Name

this Statement:
Debtor 2
(Spouse, if filing} FirstName Middle Name Last Name CY 41. There is no presumption of abuse.

 

United States Bankruptcy Court for the: Western District of Texas () 2. There isa presumption of abuse.

 

Case number
{If known)

 

Q) Check if this is an amended filing

 

 

Official Form 122A—2
Chapter 7 Means Test Calculation o4ii9

To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1).

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space
is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional
pages, write your name and case number (if known).

Determine Your Adjusted Income

4. Copy your total currant monthly INCOM, .......ccccssssecseossecsseneesssssesesssenenssessesssesaes Copy Ine 11 from Official Form 122A-1 here™®........... g 3641.05

2. Did you fill out Column B in Part 1 of Form 122A-17
§A No. Fill in $0 for the total on line 3.
U Yes. Is your spouse filing with you?
8 No, Go to line 3.
C) Yes. Fill in $0 for the total on line 3.

3. Adjust your current monthly income by subtracting any part of your spouse’s Income not used to pay for the
household expenses of you or your dependents. Follow these steps:

On line 11, Column B of Form 122A-1, was any amount of the income you reported for your spouse NOT
regularly used for the household expenses of you or your dependents?

bl No. Fill in 0 for the total on line 3.

CJ Yes. Fill in the information below:

 

 

 

 

 

State each purpose for which the income was used Fillin the amount you
For example, the income Is used to pay your spouse's tax debt or to support are subtracting from

people other than you or your dependents your spouse's Income
$
$
+$
Total. “ sevevevevnnane seateevevees $

Copy total here... S$
4. Adjust your current monthly income. Subtract the total on line 3 from jine 1. g¢ 2696.40

 

 

 

 

 

 

Official Form 122A~2 Chapter 7 Means Test Calculation page 1
Debtor 1 SHAWNA LYNN SMITH

Case number {# mown)
First Name Middie Name Last Nama

 

Calculate Your Deductions from Your Income

 

The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use these amounts to
answer the questions in lines 6-15. To find the IRS standards, go online using the link specified in the separate instructions for
this form. This information may also be available at the bankruptcy clerk's office.

Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will use some of your
actual expenses if they are higher than the standards. Do not deduct any amounts that you subtracted from your spouse's income in line 3
and do not deduct any operating expenses that you subtracted from income in lines 5 and 6 of Form 1224-1.

If your expenses differ from month to month, enter the average expense.

Whenever this part of the form refers to you, it means both you and your spouse if Column B of Form 122A-—1 is filled in.

5.. The number of people used in determining your deductions from income

 

Fill in the number of people who could be claimed as exemptions on your federal income tax return,
plus the number of any additional dependents whom you support. This number may be different fram
the number of people in your household. 2

 

 

 

National Standards You must use the IRS National Standards to answer the questions in lines 6-7.

6, Food, clothing, and other items: Using the number of people you entered in line 5 and the IRS National Standards, filk 400.00
in the dollar amount for food, clothing, and other items. $e

7. Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National Standards,
fill in the dollar amount for out-of-pocket health care. The number of people is split into two categories—people who are
under 65 and people who are 65 or clder—because older people have a higher iRS allowance for health care costs. If your
actual expenses are higher than this IRS amount, you may deduct the additional amount on line 22.

People who are under 65 years of age

7a, Qut-of-pocket health care allowance per person

 

 

$ 100
7b. Number of people who are under 65 9
x
7c. Subtotal. Multiply line 7a by line 7b. $ 200 copyhere>  § 200
People who are 65 years of age or older
7d. Out-of-pocket health care allowance per person
7e. Number of people who are 65 or older x
71, Subtotal. Multiply line 7d by line 7a $ 0.00 copy here>
, . . aol PY +s 0.00
7g. Total. Add lines 7c and 7f....sssssssssssssssssssssssessnssessssssessusssssssseisscesssesssssicstessea $___200.00 | copytotathere| . 200.00

 

 

 

 

 

 

 

 

 

Official Form 122A—2 Chapter 7 Means Test Calculation page 2
Debtor1 SHAWNA LYNN SMITH

Case number (it mown)
First Name Middle Name Last Name

 

 

 

Local Standards You must use the IRS Local Standards to answer the questions in lines 8-15.

Based on information from the !RS, the U.S. Trustee Program has divided the [IRS Local Standard for housing for
bankruptcy purposes into two parts:

@ Housing and utilities — Insurance and operating expenses

@ Housing and utilities — Mortgage or rent expenses

To answer the questions in lines 8-9, use the U.S. Trustee Program chart.

To find the chart, go online using the link specified in the separate instructions for this form.
Fhis chart may also be available at the bankruptcy clerk's office.

8. Housing and utilities — Insurance and operating expenses: Using the number of people you entered in line 5, fill in the
dollar amount listed for your county for insurance and operating @xPeENSes.. ..........eeeseeeeeeeecseresteeeerearenserenevnensenerasaeaney $ 1633

9. Housing and utilities « Mortgage or rent expenses:

9a. Using the number of people you entered in line 5, fill in the dollar amaunt listed 4030
for your county for mortgage or rent EXPENSES. ..ccscsssr sss ssssesnsesressanesssenserereateeensenernee $

9b. Total average monthly payment for all mortgages and other debts secured by your home.

To calculate the total average monthly payment, add all amounts that are
contractually due to each secured creditor in the 60 months after you file for
bankruptcy. Then divide by 60.

 

 

 

 

 

 

 

 

Name of the creditor Average monthly
payment
PENNYMAG $ 1206.00
$
+ §
Repeat this
Total average monthly payment $ 1206.00 ety, —$ 1206.00 amount on
ere fine 33a.
9c. Net mortgage or rent expense.
Subtract line 9b (fotal average monthly payment) from line 9a (mortgage or $ _1206.00| Copy, ¢ 1206.00
rent expense). lf this amount Is less than $0, erter $0... .eccceeccsescsecsessesecssscenesseeearecateceeesoeeaes here>

 

 

 

10. If you claim that the U.S. Trustee Program’s division of the IRS Local Standard for housing is incorrect and affects $
the calculation of your monthly expenses, fill in any additional amount you claim.

Explain
why:

 

 

11, Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.

GA 0. Gotoline 14.

] 4. Goto line 12.
LI 20r more. Go to line 12.

12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the
operating expenses, fill In the Operating Costs that apply for your Census region or metropolitan statistical area, $ 508.00

 

Official Form 122A--2 Chapter 7 Means Test Calculation page 3

 
LYNN

Last Name

SHAWNA SMITH

Fire! Name

Debtor 1 Case number {if imown}

 

Middia Name

 

13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense
for each vehicle below. You may not claim the expense if you do not make any !oan or lease payments on the vehicle.

In addition, you may not claim the expense for more than two vehicles.

Vehicle 1 Describe Vehicle 1:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13a. Ownership or leasing costs using IRS Local Standard. $ 508.00
13b. Average monthly payment for all debts secured by Vehicle 1.
Do not include costs for leased vehicles.
To calculate the average monthly payment here and on line 13e, add all
amounts that are contractually due to each secured creditor in the 60 months
after you filed for bankruptcy. Then divide by 60.
Name of each creditor for Vehicle 1 Average monthly
payment
$
+ $
Copy Repeat this
Total average monthly payment $ — $ amount on
here> line 33b,
Ci et
13c. Net Vehicle 1 ownership or lease expense Vehiole 1
Subtract line 13b fram tine 43a. If this amount is less than $0, enter $0. oe sseeereeee $____508.00 expense 508.00
here... > S$ VUO-
Vehicle 2 Describe Vehicle 2:
13d. Ownership or leasing costs using IRS Local Standard, ......scscccsssassssssessesseeersseerneee $
13e. Average monthly payment for all debts secured by Vehicle 2.
Do not include casts for leased vehicles.
Name of each creditor for Vehicle Zz Average monthly
payment
$
+ ¢§
Copy Repeat this
Total average monthly payment $ > - $ amount on
here line 33c.
. Copy net
13f. Net Vehicle 2 ownership or lease expense Vehicle 2
Subtract line 13e from 13d. If this amount is lass than $9, enter $0............ $ expense
here... > S$
14. Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the
Public Transportation expense allowance regardless of whether you use public transportation. $
15, Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may also
deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may not claim
more than the IRS Local Standard for Public Transportation. §
Official Form 122A-2 Chapter 7 Means Test Calculation page 4

 
 

Debtor 1 SHAWNA LYNN SMITH Case number (known),

 

 

First Namie: Middle Name Last Name

Other Necessary Expenses _In addition to the expense deductions listed above, you are allowed your monthly expenses for
the following IRS categories.

16. Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes, seli-
employment taxes, Social Security taxes, and Medicare taxes. You may include the monthly amount withheld from your
pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12 and
subtract that number from the total monthly amount that is withheld to pay for taxes.

Do not include real estate, sales, or use taxes.

17. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions,
union dues, and uniform costs.

Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings.

18. Life insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are filing
together, include payments that you make for your spouse's term life insurance. Do not include premiums for life
insurance on your dependents, for a non-filing spouse's life Insurance, or for any form of life insurance other than term.

49. Court-ordered payments: The total monthly amount that you pay as requirad by the order of a court or administrative
agency, such as spousal or child support payments,

Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35,

20, Education: The total monthly amount that you pay for education that is either required:
Hf as a condition for your job, or
@ for your physically or mentally challenged dependent child if no public education is available for similar services.

21. Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.
Do not include payments for any elementary or secondary school education.

22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care that
is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a
health savings account. {nclude only the amount that is more than the total entered in line 7.

Payments for health insurance or health savings accounts should be listed only in line 25,

23, Optional telephones and telephone services: The total monthly amount that you pay for telecommunication services for
you and your dependents, such as pagers, call waiting, caller identification, special long distance, or business cell phone
service, to the extent necessary for your health and welfare or that of your dependents or for the production of income, if it +
is not reimbursed by your employer.

Do not Include payments for basic home telephone, internet and cell phone service. Do not include self-employment
expenses, such as those reported on line 5 of Official Form 1224-1, or any amount you previously deducted.

 

24, Add all of the expenses allowed under the IRS expense allowances.
Add lines 6 through 23.

 

$_563.99
$
s__14.48
§
§
§
$_200.00
$_196.00
$2741.00

 

 

Official Form 122A—2 Chapter 7 Means Test Calculation

page 5

 

 
Debtor? SHAWNA LYNN SMITH

Case number {it known)
Firat Mama Middla Name LasiNema

Additional Expense Deductions These are additional deductions allowed by the Means Test.
Note: Do nat include any expense allowances listed in lines 6-24.

25. Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your Spouse, or your
dependents.
Health insurance 147.72

Disability insurance

Health savings account +

 

a | tt fF

Total 147.72

 

 

Copy total here SP oe cecesessrsseees $ 147.72

 

Do you actually spend this total amount?

C] No. How much do you actually spend? gs 147.72
Gd Yes

26. Continuing contributions to the care of household or family members. The actua! monthly expenses that you will
continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member of your $
household or member of your immediate family who is unable to pay for such expenses. These expenses may include
contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A(b).

27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the safety of
you and your family under the Family Violence Prevention and Services Act or other federal laws that apply. $
By law, the court must keep the nature of these expenses confidential.

28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on line &.
If you believe that you have home energy costs that are more than the home energy costs included in expenses on line
8, then fill in the excess amount of home energy costs.
You must give your case trustee documentation of your actual expenses, and you must show that the additional amount
claimed is reasonable and necessary.

29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more than $170.83"
per child) that you pay for your dependent children who are younger than 16 years old to attend a private or public
elementary or secondary school. $

You must give your case trustee documentation of your actual expenses, and you must explain why the amount claimed is
reasonable and necessary and not already accounted for in lines 6-23.

* Subject to adjustment on 4/01/22, and every 3 years after that for cases begun on or after the date of adjustment.

30, Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses ara higher $
than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more than 5% of the
food and clothing allowances in the IRS National Standards.
Ta find a chart showing the maximum additional allowance, go online using the link specified in the separate instructions for
this form. This chart may also be available at the bankruptcy clerk's office.
You must show that the additional amount claimed is reasonable and necessary.

31. Continuing charitable contributions. The amount that you will continue te contribute in the form of cash or financial + §
instruments to a religious or charitable organization. 26 U.S.C. § 170(ce)(4)-(2).

 

32, Add all of the additional expense deductions. 3 147172
Add lines 25 through 31.

 

 

 

 

 

"Official Form 1224-2 Chapter 7 Means Test Calculation page 6

 
Debtor 1 SHAWNA LYNN SMITH Case number (i krown)

First Nama Middia Name Last Name

 

 

 

Deductions for Debt Payment

33. For debts that are secured by an interest in property that you own, including home mortgages, vehicle
loans, and other secured debt, fill in lines 33a through 33e.

To calculate the total average monthly payment, add all amounts that are contractually due to each secured
creditor in the 60 months after you file for bankruptcy. Then divide by 60,

Average monthly

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mortgages on your home: payment
33a, Copy line Sb Were ......ssesessesssveessersseses servaeensee vessee > § 1206.00
Loans on your first two vehicles:
BSb, Copy line 136 Here. ....sessssesssssssesssgssscsscsenegeccesseccesceccesensyseysteecyarrasnensstevnesaeendsneraatesnsatriee > $
B3¢, Copy line 19e@ Here. ....csccsssssessssessssssssesssssessssnsssessnsessesnssessessueatssassessussessetsetsesietescasesseseseers > $
33d. List other secured debts:
Name of each creditor for other Identify property that Does payment
secured debt secures the debt Include taxes
or insurance?
CL) No $
C) Yes
Q No $
LC} Yes
LJ No +S
L) Yes
33e. Total average monthly payment. Add lines 33a through 33d. ......sscscsscsscstssesscsssssasecetsessesatenees $ en
34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle,
or other property necessary for your support or the support of your dependents?
MH No. Go toline 35.
LI) Yes. State any amount that you must pay to a creditor, in addition to the payments
listed in line 33, to keep possession of your property (called the cure amount).
Next, divide by 60 and fill in the information below.
Name of the creditor Identify property that Total cure Monthly cure
secures the debt amount amount
$ +60= $
$ +60= $
3 +60= +$
Copy total
Total $ heres> $ _
35. Do you owe any priority claims such as a priority tax, child support, or alimony —
that are past dus as of the filing date of your bankruptcy case? 11 U.S.C. § 507.
S& No. Go to line 36.
() Yes. Fill in the total amount of all of these priority claims. Do not include current or
ongcing priority claims, such as those you listed in line 19.
Total amount of ali past-due priority ClaIMS ...........-..--sccsseneesncnessnessserenrecessecneerereasenees . _
p priority $$ «+ 60

 

Official Form 1224-2 Chapter 7 Means Test Calculation page 7

= $

 
Debtor

| SHAWNA LYNN SMITH Case number (if kaown),

 

First Name Middila Name Lact Name

 

 

36,

c
Average monthly administrative expense if you were filing under Chapter 13 $ ee $
37. Add all of the deductions for debt payment. $
Add lines 33e through 36. .. seve seeaaseseeaaneesceaeauenaneaeensaeaeenssassseesaaseesaensnssansensnavaessnaesenensdscesdsasdaued besesecssssausesersasesstyns
Total Deductions from Income
38. Add all of the allowed deductions.
Copy line 24, Alf of the expenses allowed under IRS $
EXPENSE QNOWANCES ....csscscssesssessnssscsnssnesnsasessessessssanssatsansacsareanens
Copy line 32, All of the additional expense deductions.......... $
Copy line 37, All of the deductions for debt payment............ +$
Total deductions | $ 2672.00 Copy total Here... ssescscssessne > $ 2672.0
Determine Whether There is a Presumption of Abuse
39. Calculate monthly disposable income for 60 months
39a. Copy line 4, adjusted current monthly income..... $ 2696.40
39h. Copy line 38, Tola/ deductions.......... -§ 2672.00
39c. Monthly disposable income. 11 U.S.C. § 707(b}(2). $ 94.40 Copy 5 24.40
Subtract line 39b from line 39a. on here> ———_——-
For the next GO months (5 years)... essecssccoseesenecrsnevesvsevseraeeavesassessastantevaeesessessntsneesnenssarensanenssones x 60
ioly Hi 1464.00 | Copy
39d. Total. Multiply line 39¢ by GO, occ ve ee $ here> ¢ _ 1464/00
40. Find out whether there is a presumption of abuse. Check the box that applies:
Gd The line 39d is less than $8,175*. On the top of page 1 of this form, check box 1, There is no presumption of abuse. Go to
Part 5.
(I The tine 39d Is more than $13,650*. On the top of page 1 of this form, check box 2, There is a presumption of abuse. You
may fill out Part 4 if you claim speciat circumstances. Fhen go to Part 5.
C) The line 39d Is at least $8,175", but not more than $13,650*. Go to line 41.
* Subject to adjustment on 4/01/22, and every 3 years after that for cases filed on or after the date of adjustment.
Official Form 1224-2 Chapter 7 Means Tast Calculation page 8

Are you eligible to file a case under Chapter 137 11 U.S.C. § 109(e).
For more information, go online using the link for Bankruptcy Basics specified in the separate
instructions for this form. Bankruptcy Basics may also be available at the bankruptcy clerk's office.

MH No. Goto line 37.
( Yes. Fill in the following information.

Projected monthly plan payment if you were filing under Chapter 13 $

Current multiplier for your district as stated on the list issued by the

Administrative Office of the United States Courts (for districts in Alabama and

North Carolina) or by the Executive Office for United States Trustees (for all

other districts). x

To find a list of district multipliers that includes your district, go online using the
link specified in the separate instructions for this form. This list may also be
available at the bankruptey clerk's office,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
bebtort SHAWNA LYNN SMITH

Case number (i known),
Firet Name Middle Nama LastName

 

41. 41a. Fill in the amount of your total nonpriority unsecured debt. If you filled out A
Summary of Your Assets and Liabilities and Certain Statistical information Schedules

 

 

(Official Form 106Sum), you may refer to line Sb on that fOr... esses seessensessaerecsessernesseneeese 5 63650.68
x .25
4b. 25% of your total nonpriority unsecured debt. 11 U.S.C. § 707(b)(2)(A)((N. 15912.67 |Copy $ 15912167
Multiply lime 442 by 0.25. o.cccssccccscssssssssssososssnetunssnnensessnsnyepsnnsgnggestvenstnngeesennsnneevnnssensenen se here> ‘aan

 

 

 

 

 

 

42. Determine whether the income you have left over after subtracting all allowed deductions
is enough to pay 25% of your unsecured, nonpriority debt.

Check the box that applies:

12 Line 39d is less than line 41b. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
Go to Part 5,

L) Line 39d is equal to or more than line 41b. On the top of page 1 of this form, check box 2, There is a presumption
of abuse. You may fill out Part 4 if you ciaim special circumstances. Then go to Part 5.

} Part 4: | Give Details About Special Circumstances

43. Do you have any special circumstances that justify additional expenses or adjustments of current monthly income for which there is no
reasonable alternative? 11 U.S.C. § 707(b}(2)(B).

Gd No. Goto Part 5.

C3 Yes. Fill in the following information. All figures should reflect your average monthly expense or income adjustment
for each item. You may include expenses you listed In line 25.

You must give a detailed explanation of the special circumstances that make the expenses or income

adjustments necessary and reasonable. You must also give your case trustee documentation of your actual
expenses or income adjustments.

Average monthly expense
Give a detailed explanation of the special circumstances or Income adjustment

 

$.

 

§

 

 

x

Signature of Debtor 2

 

 

Dato 05/31/2019
MM/DD /YYYY MM/OD fYYYY

Date

 

 

 

Official Form 122A~2 Chapter 7 Means Test Calculation page 9
